6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 1 of 85




             EXHIBIT 2
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 2 of 85




              IN THE DISTRICT COURT OF COAL COUNTY
                        STATE OF OKLAHOMA


BOARD OF COUNTY COMMISSIONERS OF
COAL COUNTY,

                  Plaintiff,
                                              Case No. C..a — IC\
  v.

(1) PURDUE PHARMA
(2) PURDUE PHARMA
(3) THE PURDUE FREDERICK COMPANY,
(4) CEPHALON, INC.,                                    PETITION
(5) TEVA PHARMACEUTICAL INDUSTRIES,
    LTD.,
(6) TEVA PHARMACEUTICALS USA, INC.,
(7) JANSSEN PHARMACEUTICALS, INC.,                           FINDISITRICL
(8) JOHNSON & JOHNSON,
(9) ORTHO-MCNEIL-JANSSEN
                                                                        COURTA
                                                             COALCOUNTYOKLAHOM
    PHARMACEUTICALS, INC.,                                          JUN 2 5 2019
(10) JANSSEN PHARMACEUTICA, INC.,
(11) ENDO HEALTH SOLUTIONS INC.,                                         RS, COURT CLERK
(12) ENDO PHARMACEUTICALS INC.,                                                , DEPUTY
(13) ALLERGAN PLC,
(14) ACTAVIS PLC,
(15) WATSON PHARMACEUTICALS, INC.,
(16) WATSON LABORATORIES, INC.,
(17) ACTAVIS PHARMA,: INC.,
(18) WATSON PHARMA, INC.,
(19) ACTAVIS LLC,
(20) MALLINCKRODT PLC,
(21) MALLINCKRODT LLC,
(22) MCKESSON CORP.,
(23) CARDINAL HEALTH, INC,
(24) AMERISOURCEBERGEN CORP.,
(25) ANDA PHARMACEUTICALS, INC.,
(26) ANDA, INC.,
(27) GCP PHARMA, LLC,
(28) KEYSOURCE MEDICAL, INC,
(29) MORRIS & DICKSON CO, LLC,


                                     1
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 3 of 85




(30) QUEST PHARMACEUTICALS, INC,
(31) THE HARVARD DRUG GROUP, LLC,
(32) PHYSICIANS TOTAL CARE, INC.,
(33) CVS HEALTH CORPORATION.,
(34) CVS PHARMACY, INC.,
(35) OKLAHOMA CVS PHARMACY, LLC.,
(36) WALGREENS BOOTS ALLIANCE, INC.
   ailda WALGREEN CO.,
(37) SAJ DISTRIBUTORS,
(38) H.D. SMITH WHOLESALE DRUG. CO.,
                       Defendants.


                                     INTRODUCTION

       1.     In 2017, the United States saw a record number of drug overdose deaths,

totaling 72,000 people and an approximate ten percent increase from 2016. The 2017

drug overdose death toll is higher than the peak annual death totals for HIV, car wrecks.

or gun deaths. Analysts pointed to the opioid epidemic ravaging communities across the

country (growing number of opioid users) and prescription opioids becoming deadlier.

The opioid epidemic has been particularly devastating in Oklahoma and Coal County as a

result of corporate greed.

       2.     Coal County employees dozens of people and is responsible for funding

medical insurance plans for its employees.

       3.     Coal County brings this action in its own legal capacity to protect the

health, safety, and welfare of all its residents.

       4.      Opioids are highly addictive and, historically, medical professionals have

prescribed them in limited circumstances to patients with cancer, terminal illnesses, or

acute short-term pain. Defendants manufacture and distribute opioids and, therefore, the


                                               2
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 4 of 85




limited uses for which medical professionals prescribed opioid prescriptions undermined

Defendants' ability to maximize profits. Thus, Defendants sought to maximize their

profits by selling more opioids. Defendants sought, and indeed accomplished this goal,

by expanding the market beyond the limited circumstances of medically necessary opioid

use and successfully convinced medical professionals to prescribe opioids to a broader

range of patients for longer periods of time.

       5,     Defendants chose to falsely downplay the risk of opioid addiction and

overstate the efficacy of opioids for more wide-ranging conditions, including chronic

non-cancer pain, in a willful effort to maximize their profits at the expense of human life.

Over several years, Defendants implemented unprecedented and large-scale deceptive

marketing campaigns that misrepresented the risks of addiction from their opioids and

pushed unsubstantiated benefits. Defendants were extremely successful in increasing the

sales of opioids. For example, sales of OxyContin rose from roughly $48 million in 1996

to roughly $3 billion by 2009.

       6.     This epidemic has been building for years and the effects of this crisis have

only been exacerbated by Defendants' efforts to conceal and minimize the risks of opioid

addiction.

       7.     Upon information and belief, Coal County has been overwhelmed by the

devastation from opioid epidemic and the resources expended to provide a wide range of

social services, from child welfare to law enforcement.

       8.     These costs and adverse effects of the opioid epidemic could have been,

and should have been, prevented by Defendants. The prescription drug industry is


                                                3
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 5 of 85




required by law to secure and monitor opioids at every step in the stream of commerce,

thereby protectinc, opioids from theft, misuse, and diversion. The industry is required to

implement and follow processes that stop suspicious or unusual orders by pharmacies,

doctors, clinics, or patients.

       9.      Instead of acting with reasonable care and in compliance with their legal

duties, Defendants intentionally and/or recklessly saturated communities with opioids and

pocketed billions of dollars in the process.

       10.     Defendants also flooded the market with false declarations designed to

convince doctors, patients, and government entities that prescription opioids posed a low

risk of addiction. Those claims were false' and Defendants knew it.

       11.     As a direct result of Defendants' actions, criminal acts have been

committed, not only by residents of Coal County seeking to obtain opioids, but also by

physicians themselves. Defendants created an environment where physicians sought to

profit at the expense of their patients who would become addicted to opioids at the

expense of Coal County.

       12.     Defendants' actions directly and foreseeably caused damages to Coal

County, including but not limited to, actual costs, lost opportunity costs, healthcare and

emergency care costs, costs for social services for those suffering from opioid addiction,

overdose, or death; counseling, treatment and rehabilitation services; treatment of infants

born with opioid-related medical conditions; welfare and foster care for children whose

I See Vivek H. Murthy, Letter from the Surgeon General, August 2016, available at
http://turnthetiderx.org/ .


                                               4
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 6 of 85




parents suffer from opioid-related disability or incapacitation; and law enforcement and

public safety relating to the opioid epidemic within the County. Coal County has also

suffered substantial damages due to the lost productivity of its residents, increased

administrative costs, and the lost opportunity for growth and self-determination, These

damages have been suffered and continue to be suffered directly by Coal County.

      13.    Coal County also seeks the abatement of the continuing epidemic created

by Defendants' wrongful and/or unlawful conduct.

                             H.    THE PARTIES

      A.     Plaintiff

      14.    Coal County is an organized county within the State of Oklahoma, a body

corporate and politic, with the statutory authority and power to sue and be sued. Coal

County provides a wide range of services on behalf of its residents, including but not

limited to social services for families and children, public health, public assistance, law

enforcement and emergency care. Plaintiff is referred to as "Coal County" or "County".

      B.      Pharmaceutical Defendants

      15.     The Pharmaceutical Defendants are defined below. At all relevant times,

the Pharmaceutical Defendants have packaged, distributed, supplied, sold, placed into the

stream of commerce, labeled, described, marketed, advertised, promoted, and purported

to warn or purported to inform prescribers and users regarding the benefits and risks

associated with the use of prescription opioid drugs. The Pharmaceutical Defendants, at

all times, have manufactured and sold prescription opioids without fulfilling their legal

duty to prevent diversion and report suspicious orders.


                                             5
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 7 of 85




      16.       PURDUE PHARMA L.P. is a limited partnership organized under the laws

of Delaware. Its partners are Purdue Pharma Inc., a citizen of New York and Connecticut,

and Purdue Holdings L.P. Purdue Holdings L.P.'s partners are Purdue Pharma Inc., a

citizen of New York and Connecticut; PLP Associates Holdings Inc., a citizen of New

York and Connecticut; and PLP Associates Holdings L.P. PLP Associates Holdings

L.P.'s partners are PLP Associates Holdings Inc., a citizen of New York and Connecticut;

and BR Holdings Associates L.P. BR Holdings Associates L.P.'s partners are BR

Holdings Associates Inc., a citizen of New York and Connecticut; Beacon Company; and

Rosebay Medical Company L.P. Beacon Company's partners are Stanhope Gate Corp., a

citizen of the British Virgin Islands and. Jersey, Channel Islands; and Heatheridge Trust

Company Limited, a citizen of Jersey, Channel Islands. Rosebay Medical Company

L.P.'s partners are Rosebay Medical Company, Inc., a citizen of Delaware and

Oklahoma; R. Sackler, a citizen of Texas; and J. Sackler, a citizen of Connecticut.

PURDUE PHARMA INC. is a New York corporation with its principal place of business

in Stamford, Connecticut., and THE PURDUE FREDERICK COMPANY is a Delaware

corporation with its principal place of business in Stamford, Connecticut (Purdue Pharma

L.P., Purdue Pharma Inc., and The Purdue Frederick Company are referred to collectively

as "Purdue").

      17.       Purdue manufactures, promotes, sells, and distributes opioids such as

OxyContin, MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and Targiniq ER

in the U.S., including Oklahoma. OxyContin is Purdue's best-selling opioid. Since 2009,

Purdue's annual sales of OxyContin have fluctuated between $2.47 billion and $2.99


                                           6
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 8 of 85




billion, up four-fold from its 2006 sales of $800 million. OxyContin constitutes roughly

30% of the entire market for analgesic drugs (painkillers). Purdue has registered with the

Oklahoma Board of Pharmacy to do business in Oklahoma.

      18.    CEPHALON, INC. is a Delaware corporation with its principal place in

Frazer, Pennsylvania. TEVA PHARMACEUTICAL INDUSTRIES, LTD. ("Teva Ltd.")

is an Israeli corporation with its principal place of business in Petah Tikva, Israel. In

2011, Teva Ltd. acquired Cephalon, Inc. TEVA PHARMACEUTICALS USA, INC.

("Teva USA") is a wholly owned subsidiary of Teva Ltd. and is a Delaware corporation

with its principal place of business in Pennsylvania. Teva USA acquired Cephalon, Inc.

in October 2011.

      19.    Cephalon, Inc. manufactures, promotes, sells and distributes opioids such

as Actiq and Fentora in the U.S., including in Oklahoma. The Federal Drug

Administration ("FDA") approved Actiq and Fentora only for the management of

breakthrough cancer pain in patients who are tolerant to around-the-clock opioid therapy

for their underlying persistent cancer pain. In 2008, Cephalon pled guilty to a criminal

violation of the Federal Food, Drug and Cosmetic Act for its misleading promotion of

Actiq and two other drugs and agreed to pay $425 million.

       20.   Teva Ltd., Teva USA, and Cephalon, Inc. work together closely to market

and sell Cephalon products in the United States. Teva Ltd. conducts all sales and

marketing activities for Cephalon in the United States through Teva USA and has done so

since its October 2011 acquisition of Cephalon. Teva Ltd. and Teva USA hold out Actiq

and Fentora as Teva products to the public. Teva USA sells all former Cephalon- branded


                                            7
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 9 of 85




products through its "specialty medicines" division. The FDA approved prescribing

information and medication guide, which is distributed with Cephalon opioids marketed

and sold, discloses that the guide was submitted by Teva USA, and directs physicians to

contact Teva USA to report adverse events. Teva Ltd. has directed Cephalon, Inc. to

disclose that it is a wholly owned subsidiary of Teva Ltd. on prescription savings cards,

indicating Teva Ltd. would be responsible for covering certain co-pay costs. All of

Cephalon's promotional websites, including those for Actiq and Fentora, prominently

display Teva Ltd.'s logo. Teva Ltd.'s financial reports list Cephalon's and Teva's USA's

sales as its own, and its year-end report for 2012 — the year immediately following the

Cephalon acquisition — attributed a 22% increase in its specialty medicine sales to "the

inclusion of a full year of Cephalon's specialty sales." Through interrelated operations

like these, Teva Ltd. operates in Oklahoma and the rest of the United States through its

subsidiaries Cephalon and Teva USA. The United States is the largest of Teva Ltd.'s

global markets, representing 53% of its global revenue in 2015, and, were it not for the

existence of Teva USA and Cephalon, Inc., Teva Ltd. would conduct those companies'

business in the United States itself. Upon information and belief, Teva Ltd. directs the

business practices of Cephalon and Teva USA, and their profits inure to the benefit of

Teva Ltd. as controlling shareholder. (Teva Pharmaceuticals Industries, Ltd., Teva

Pharmaceuticals USA, Inc., and Cephalon, Inc. are referred to collectively as

"Cephalon"). Cephalon has registered with the Oklahoma Board of Pharmacy to do

business in Oklahoma.




                                           8
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 10 of 85




      21.     JANSSEN PHARMACEUTICALS, INC. is a Pennsylvania corporation

with its principal place of business in Titusville, New Jersey, and is a wholly owned

subsidiary of JOHNSON & JOHNSON ("J&J"), a New Jersey corporation with its

principal place of business in New Brunswick, New Jersey. ORTHO-MCNEIL-

JANSSEN PHARMACEUTICALS, INC, now known as Janssen Pharmaceuticals, Inc.,

is a Pennsylvania corporation with its principal place of business in Titusville, New

Jersey. JANSSEN PHARMACEUTICA, INC., now known as Janssen Pharmaceuticals,

Inc., is a Pennsylvania corporation with its principal place of business in Titusville, New

Jersey. (Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc,

Janssen Pharmaceutica, Inc., and J&J are referred to collectively as "Janssen"). Upon

information and belief, J&J controls the sale and development of Janssen

Pharmaceutical's products and corresponds with the FDA regarding Janssen's products.

      22.    Janssen manufactures, promotes, sells, and distributes drugs in the United

States., including in Oklahoma, including the opioid. Duragesic (fentanyl). Until January

2015, Janssen developed, marketed, and sold the opioids Nucynta and Nucynta ER.

Together, Nucynta and Nucynta ER accounted for $172 million in sales in 2014. Janssen

has registered with the Oklahoma Board of Pharmacy to do business in Oklahoma.

      23,     ENDO HEALTH SOLUTIONS INC. is a Delaware corporation with its

principal place of business in Malvern, Pennsylvania. ENDO PHARMACEUTICALS

INC. is a wholly owned subsidiary of Endo Health Solutions Inc. and is a Delaware

corporation with its principal place of business in Malvern, Pennsylvania. (Endo Health

Solutions Inc. and Endo Pharmaceuticals Inc. are referred to collectively as "Endo").
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 11 of 85




       24.    Endo develops, markets, and sells prescription drugs, including the opioids

Opana/Opana ER, Percodan, Percocet, and Zydone, in the United States, including in

Oklahoma. Opioids made up roughly $403 million of Endo's overall revenues of $3

billion in 2012. Opana ER yielded $1.15 billion in revenue from 2010 and 2013, and it

accounted for 10% of Endo's total revenue in 2012. Endo also manufactures and sells

generic opioids such as oxycodone, oxymorphone, hydromorphone, and hydrocodone

products in the United States, including in Oklahoma, by itself and through its subsidiary,

Qualitest Pharmaceuticals, Inc. Endo has registered with the Oklahoma Board of

Pharmacy to do business in Oklahoma.

      25.    ALLERGAN PLC is a public limited company incorporated in Ireland with

its principal place of business in Dublin, Ireland. ACTAVIS PLC acquired Allergan plc

in March 2015. Before that, WATSON PHARMACEUTICALS, INC. acquired Actavis,

Inc. in October 2012, and the combined company changed its name to Actavis, Inc. as of

January 2013 and then Actavis plc in October 2013. WATSON LABORATORIES, INC.

is a Nevada corporation with its principal place of business in Corona, California, and is a

wholly owned subsidiary of Allergan plc (f/k/a Actavis, Inc., f/k/a Watson

Pharmaceuticals, Inc.). ACTAVIS PHARMA, INC. (f/k/a Actavis, Inc.) is a Delaware

corporation with its principal place of business in New Jersey, and was formerly known

as WATSON PHARMA, INC. ACTAVIS LLC is a Delaware limited liability company

with its principal place of business in Parsippany, New Jersey. Each of these defendants

is owned by Allergan plc, which uses them to market and sell its drugs in the United

States. Upon information and belief, Allergan plc exercises control over these marketing


                                            10
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 12 of 85




and sales efforts and profits from the sale of Allergan/Actavis products ultimately inure

to its benefit. (Allergan plc, Actavis plc, Actavis, Inc., Actavis LLC, Actavis Pharma,

Inc., Watson Pharmaceuticals, Inc., Watson Pharma, Inc., and Watson Laboratories, Inc.

are referred to collectively as "Actavis").

       26.    Actavis manufactures, promotes, sells, and distributes opioids, including

the branded drugs Kadian and Norco, a generic version of Kadian, and generic versions

of Duragesic and Opana, in the United. States, including in Oklahoma. Actavis has

registered with the Oklahoma Board of Pharmacy to do business in Oklahoma.

       27.    MALLINCKRODT, PLC is an Irish public limited company headquartered

in Staines-upon-Thames, United Kingdom, with its United States headquarters in St.

Louis, Missouri. MALLINCKRODT, LLC, is a limited liability company organized and

existing under the laws of the State of Delaware. Mallinckrodt, LLC is a wholly owned

subsidiary of Mallinkrodt, plc. Mallinckrodt, plc and Mallinckrodt, LLC are collectively

referred to as "Mallinckrodt."

       28.    Mallinckrodt manufactures, markets, and sells drugs in the United States

including generic oxycodone, of which it is one of the largest manufacturers. In July

2017, Mallinckrodt agreed to pay $35 million to settle allegations brought by the

Department of Justice that it failed to detect and notify the United States Drug

Enforcement Administration ("DEA") of suspicious orders of controlled substances.

Mallinckrodt has registered with the Oklahoma Board of Pharmacy to do business in

Oklahoma.




                                              11
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 13 of 85




       29.    Collectively, Purdue, Cephalon, Janssen, Endo, Actavis, and Mallinckrodt

are the "Pharmaceutical Defendants".

       C.     Distributor Defendants

       30.    CARDINAL HEALTH, INC. ("Cardinal") is a publicly traded company

incorporated under the laws of Ohio and with a principal place of business in Ohio.

       31.    Cardinal distributes prescription opioids to providers and retailers,

including in Oklahoma. Cardinal is registered to do business and receive service of

process in Oklahoma. Cardinal is also registered with the Oklahoma Department of

Health as a wholesale prescription drug distributor in Oklahoma.

       32.    AMERISOURCEBERGEN CORPORATION ("AmerisourceBergen") is a

publicly traded company incorporated under the laws of Delaware and with a principal place of

business in Pennsylvania.

       33.    AmerisourceBergen distributes prescription opioids to providers and

retailers, including in Oklahoma. AmerisourceBergen is registered to do business and

receive service of process in Oklahoma.

       34.    AmerisourceBergen is also registered with the Oklahoma Department of

Health as a wholesale prescription drug distributor in Oklahoma.

       35.    MCKESSON CORPORATION ("McKesson") is a publicly traded

company incorporated under the laws of Delaware and with a principal place of business

in San Francisco, California.

       36.    McKesson distributes prescription opioids to providers and retailers,

including in Oklahoma. McKesson is registered to do business and receive service of


                                             12
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 14 of 85




process in Oklahoma. McKesson is also registered with the Oklahoma Department of

Health as a wholesale prescription drug distributor in Oklahoma.

       37.    ANDA PHARMACEUTICALS INC. is a publicly traded company

incorporated under the laws of Florida with its principal place of business in Mississippi.

      38.     ANDA INC. is a publicly traded company incorporated under the laws of

Florida with its principal place of business in Florida. (Anda Pharmaceuticals, Inc. and

Anda, Inc. are referred to collectively as "Anda"). Anda is a subsidiary of Watson

Pharmaceuticals, Inc., which is now Actavis.

      39.     Anda distributes prescription opioids to providers and retailers, including in

Oklahoma. Anda is registered to do business and receive service of process in Oklahoma.

Anda is also registered with the Oklahoma Department of Health as a wholesale

prescription drug distributor in Oklahoma.

      40.    GCP PHARMA, LLC ("GCP Pharma") was a privately held company

incorporated under the laws of Oklahoma with its principal place of business in

Oklahoma.

      41.    GCP Pharma distributed prescription opioids to providers and retailers,

including in Oklahoma. GCP Pharma was registered to do business and receive service of

process in Oklahoma. GCP Pharma was also registered with the Oklahoma. Department

of Health as a wholesale prescription drug distributor in Oklahoma.

      42.    KEYSOURCE MEDICAL, INC ("Keysource") is a privately held company

incorporated under the laws of Delaware with its principal place of business in Ohio.

Keysource is a subsidiary of Friedman Capital.


                                             13
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 15 of 85




       43.   Keysource distributes prescription opioids to providers and retailers,

including in Oklahoma. Keysource is registered to do business and receive service of

process in Oklahoma. Keysource is also registered with the Oklahoma Department of

Health as a wholesale prescription drug distributor in Oklahoma.

      44.    MORRIS & DICKSON CO, LLC ("Morris") is a privately held company

incorporated under the laws of Louisiana with its principal place of business in Louisiana.

      45.    Morris distributes prescription opioids to providers and retailers, including

in Oklahoma. Monis is registered to do business and receive service of process in

Oklahoma. Morris is also registered with the Oklahoma Department of Health as a

wholesale prescription drug distributor in Oklahoma.

      46.    QUEST PHARMACEUTICALS, INC ("Quest") is a privately held

company incorporated under the laws of Kentucky with its principal place of business in

Kentucky.

      47.    Quest distributes prescription opioids to providers and retailers, including

in Oklahoma. Quest is registered to do business and receive service of process in

Oklahoma. Quest is also registered with the Oklahoma Department of Health as a

wholesale prescription drug distributor in Oklahoma.

      48.    THE HARVARD DRUG GROUP, LLC ("Harvard Drug") is a privately

held company incorporated wider the laws of Michigan with its principal place of

business in Michigan. Harvard Drug is a subsidiary of Cardinal Health, Inc.

      49.    Harvard Drug distributes prescription opioids to providers and retailers,

including in Oklahoma. Harvard Drug is registered to do business and receive service of


                                           14
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 16 of 85




process in Oklahoma. Harvard Drug is also registered with the Oklahoma Depai tiiient of

Health as a wholesale prescription drug distributor in Oklahoma.

       50.    PHYSICIANS TOTAL CARE, INC. ("Physicians Total Care" or "PTC") is

a corporation organized and existing under the laws of the State of Oklahoma, with its

principal place of business in Tulsa County, duly authorized to transact business in the

state of Oklahoma.

       51.    Physicians Total Care is a packager and wholesale distributor of

pharmaceuticals. Physicians Total Care receives large quantities of pharmaceuticals from

pharmaceutical manufacturers and then repackages those pharmaceuticals into smaller

packages and distributes them, pursuant to the instructions of its customers, i.e. hospitals,

government agencies, pharmacies, and treating physicians.

       52.    CVS HEALTH CORPORATION is a Delaware corporation with its

principal place of business in Rhode Island. CVS PHRMACY, INC. is a foreign for profit

business corporation with its principal place of business in Rhode Island. OKLAHOMA

CVS PHARMACY, LLC is a domestic limited liability company established under the

laws of Oklahoma with its principal place of business in Oklahoma. CVS Health

Corporation, CVS Pharmacy, Inc. and Oklahoma CVS Pharmacy, LLC are collectively

known as "CVS". During all relevant times, CVS has sold and continues to sell

prescription opioids in and around Oklahoma. CVS is also registered with the Oklahoma

Department of Health as a wholesale prescription drug distributor in Oklahoma. At all relevant

times, CVS has distributed and continues to distribute prescription opioids in and around Coal

County.


                                             15
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 17 of 85




       53.     WALGREENS BOOTS ALLIANCE, INC. also known as WALGREEN

CO. ("Walgreens") is a Delaware corporation with is principal place of business in

Illinois At all relevant times, Walgreens has distributed and continues to distribute

prescription opioids in and around Coal County.

      54.      H.D. SMITH WHOLESALE DRUG. CO. is a Delaware corporation with is

principal place of business in Springfield, Illinois. At all relevant times, H.D. Smith

Holding Company has distributed and continues to distribute prescription opioids in and

around Coal County.

      55.      SAJ DISTRIBUTORS is an Arkansas corporation with is principal place of

business in Pine Bluff, Arkansas. At all relevant times, SAJ Distributors has distributed

and continues to distribute prescription opioids in and around Coal County

      56.      Collectively, Cardinal, AmerisourceBergen, McKesson, Anda, GCP

Pharma, Keysource, M&D, Quest, Harvard Drug, Physicians Total Care, CVS,

Walgreens, H.D. Smith Holding Company, and SAJ Distributors are the "Distributor

Defendants."




                     III.   JURISDICTION AND VENUE

      57.      This Court has jurisdiction over this action because Defendants conduct

business in Coal County and throughout Oklahoma and have deliberately engaged in

significant acts and omissions within Coal County that have injured its residents.




                                          16
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 18 of 85




Defendants purposefully directed their activities at Coal County, including, but not

limited to, marketing, distributing, or selling prescription opioids within Coal County.

       58.    Venue is proper in Coal County, State of Oklahoma.

       59.    This action is non-removable because there is incomplete diversity of

residents, no substantial federal question presented, and a claim for the abatement of a

public nuisance in Coal County based on state law.

                     IV.    ADDITIONAL FACTUAL BACKGROUND

       A.     Overview of National Opioid Epidemic

       60.    Historically, opioids were considered too addictive and debilitating to be

part of a long-term pain management regimen for chronic pain. Prior to the 1990s, the

medical profession adhered to the standard that opioids should only be used short-term

for acute pain, pain relating to recovery from surgery, or for cancer and end-of-life care.

Due to the lack of evidence that opioids improved patients' ability to overcome pain and

function, coupled with evidence of greater pain complaints as patients developed

tolerance to opioids over time as well as the serious risk of addiction and other side

effects, the use of opioids for chronic pain was discouraged or prohibited. As a result,

medical professionals generally did not prescribe opioids for chronic pain.

       61.    Moreover, opioids also tend to induce tolerance, whereby a person who

uses opioids repeatedly over time no longer responds to the drug as strongly as before,

thus requiring a higher dose to achieve the same effect. This tolerance contributes to the

high risk of overdose during a relapse for those addicted to opioids.




                                            17
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 19 of 85




       62.    As described herein, Defendants engaged in conduct that directly caused

medical professionals to unwittingly prescribe long-term and increased amounts of

opioids to "aggressively" treat pain. Defendants did so to take advantage of a much larger

and lucrative market for chronic pain patients.

       63.    As a result of Defendants' wrongful conduct, prescription opioids have

become widely prescribed. By 2010, enough prescription opioids were sold to medicate

every adult in the United States with a dose of 5 milligrams of hydrocodone every 4

hours for 1 month.2 From 1999 to 2013, the amount of prescription painkillers prescribed

and sold in the United States nearly quadrupled. Yet, there had not been an overall

change in the amount of pain reported by patients.

       64.    By 2011, the U.S. Department of Health and Human Resources, Centers for

Disease Control and Prevention ("CDC") declared prescription painkiller overdoses to be

at epidemic levels. The press release noted:

             a. The death toll from overdoses of prescription
                painkillers has more than tripled in the past decade.

             b. More than 40 people die every day from overdoses
                involving narcotic pain relievers like hydrocodone
                (Vicodin), methadone, oxycodone (OxyContin) and
                oxymorphone (Opana).

              c. Overdoses involving prescription painkillers are at
                 epidemic levels and now kill more Americans than
                 heroin and cocaine combined.


2 Katherine M. Keyes et al., Understanding the Rural-Urban Differences in Nonmedical
Prescription Opioid Use and Abuse in the United States, 104 Am. J. Pub. Health e52
(2014).


                                               18
    6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 20 of 85




             d. The increased use of prescription painkillers for
                nonmedical reasons, along with growing sales, has
                contributed to a large number of overdoses and deaths. In
                2010, 1 in every 20 people in the United States age 12 and
                older—a total of 12 million people—reported using
                prescription painkillers non-medically, according to the
                National Survey on Drug Use and Health. Based on the
                data from the Drug Enforcement Administration, sales
                of these drugs to pharmacies and health care providers
                have increased by more than 300 percent since 1999.

             e. Prescription drug abuse is a silent epidemic that is
                stealing thousands of lives and tearing apart communities
                and families across America.

             f. Almost 5,500 people start to misuse prescription
                painkillers every day.3

       65.   Many Americans, including residents of Coal County, are now addicted to

prescription opioids and the number of deaths due to prescription opioid overdose has

reached epidemic levels. In 2016, drug overdoses killed roughly 64,000 people in the

United States, an increase of more than 22 percent over the 52,404 drug deaths recorded

the previous year.' The President of the United States has declared the opioid epidemic a

public health emergency.




3 See Press Release, Ctrs. for Disease Control and Prevention, U.S. Dep't of Health and
Human Servs., Prescription Painkiller Overdoses at Epidemic Levels (Nov. 1, 2011),
https://www.cdc.gov/mediaireleases/2011/p1101_flupain_killer_overdose.html.
4 See Ctrs. for Disease Control and Prevention, U.S. Dep't of Health and Human Servs.,
Provisional Counts of Drug              Overdose     Deaths,    (August    8,    2016),
https://www.cdc.govinchs/data/heal thpolicy/monthly-drug-overdose-death-
estimates.pdf

                                           19
    6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 21 of 85




        66.     The National Institute on Drug Abuse identifies addiction to opioids as "a

serious national crisis that affects public health as well as social and economic welfare."'

The economic burden of prescription opioid misuse alone is hundreds of billions of

dollars a year, including the costs of healthcare, lost productivity, addiction treatment and

criminal justice expenditures.6

        67.     Deaths from prescription opioids have quadrupled in the past 20 years and

treatment admission and emergency room visits related to the abuse of opioids for non-

medical use have also dramatically increased.

        68.     According to the CDC,7 opioid deaths and treatment admissions are tied to

opioid sales.

        69.     Defendants have continued their wrongful and unlawful conduct, despite

their knowledge that such conduct is causing and continuing to cause the opioid

epidemic.

        B.      Overview of Opioid. Epidemic in Oklahoma and. Coal County




5   Opioid Crisis, NIH, National Institute on Drug Abuse (available at
https://www.drugabuse.gov/drugs- abuse/opioids/opioid-crisis, last visited Sept. 19,
2017) ("Opioid Crisis, NIH") (citing at note 1 Rudd RA, Seth P, David F, Scholl L,
Increases in Drug and Opioid-Involved Overdose Deaths — United States, 2010-2015,
MMWR MORB MORTAL WKLY REP, 2016;65, doi:10.15585/mmwr.mrn655051e1).
6 Id. (citing at note 2 Florence CS, Zhou C, Luo F, Xu L, The Economic Burden of
Prescription Opioid Overdose, Abuse, and Dependence in the United States, 2013, MED
CARE 2016;54(10):901-906, doi :10.1097/1VILR.0000000000000625).
7 U.S. Dept of Health & Human Servs., Addressing Prescription Drug Abuse in
the United States, available at
https://www.cdc.govidrugoverdoseipdflhs_prescription_drug abuse_report_09.
2013.pdf.

                                             20
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 22 of 85




       70.    Communities have been devastated by the opioid epidemic as a result of

Defendants' deceptive marketing and distribution/diversion of opioids. Oklahoma is one

of the leading states in prescription painkiller sales per capita, with 128 painkiller

prescriptions dispensed per 100 people in 2012. Drug overdose deaths in Oklahoma

increased eightfold from 1999 to 2012, surpassing car crash deaths in 2009. In 2012,

Oklahoma had the fifth-highest unintentional poisoning death rate and prescription

opioids contributed to the majority of these deaths.

       71.    In 2014, Oklahoma's unintentional poisoning rate was 107% higher than

the national rate. Oklahoma had the 10th highest drug overdose death rate in the nation

in 2014. Opioids are the most common class of drug involved in unintentional overdose

deaths in Oklahoma.

       72.    In 2015, 823 fatal drug overdoses occurred in Oklahoma, an almost 140%

increase over 2001, with opioids contributing to the largest number of these deaths. As of

2015, there were more prescription drug overdose deaths each year in Oklahoma than

overdose deaths from alcohol and all illegal drugs combined.

       73.    In Oklahoma, more overdose deaths involved hydrocodone or oxycodone

than methamphetamines, heroin, and cocaine combined.

       74.    According to 2016 statistics, Oklahoma ranks number one in the nation in

milligrams of opioids distributed per adult resident with approximately 877 milligrams of

opioids distributed per adult resident.




                                             21
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 23 of 85




        75.    A National Survey on Drug Use and Health revealed Oklahoma leads the

nation in non-medical use of painkillers, with nearly 5% of the population aged 12 and

older abusing or misusing painkillers.

        76.    The Coal County Sheriff's Department now carries Naloxone and/or

Narcan, antidotes to opioid overdose, and uses them virtually on, a daily basis to save the

lives of Coal County residents.

        77.    The Defendants' saturation of communities with prescription opioids has

created accessibility and availability of prescription opioids, which is fueling illicit opioid

addiction. According to the CDC, past misuse of prescription opioids is the strongest risk

factor for a person starting and using heroin. Between 2000 and 2014, the number of

overdose deaths from heroin nationwide quintupled.

        78.    Defendants' conduct is affecting even Coal County's youngest and most

vulnerable citizens. The national rate of babies born with neonatal abstinence syndrome

("NAS"), a group of conditions newborns experience when withdrawing from exposure

to drugs like opioids, increased fivefold from 2000 to 2012. In 2014, the number of

newborns testing positive for prescription medications doubled the number reported in

2013.

        C.    Pharmaceutical Defendants False, Deceptive And Unfair
              Marketing Of Opioids

        79.    Each Pharmaceutical Defendant developed a well-funded marketing

scheme based on deception to persuade doctors and patients that opioids can and should

be used for treatment of chronic pain, resulting in opioid treatment for a much larger



                                              22
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 24 of 85




segment of the population, and for a longer time, of patients who are much more likely to

become addicted. In connection with this scheme, each Pharmaceutical Defendant spent,

and continues to spend, millions of dollars on promotional activities and materials that

deny or minimize the risks of opioids while overstating the benefit of using them for

chronic pain.

       80.      The deceptive marketing schemes included, among others, (1) false or

misleading direct, branded advertisements; (2) false or misleading direct-to-physician

marketing, also known as "detailing;" (3) false or misleading materials speaker programs,

webinars, and brochures; and (4) false or misleading unbranded advertisements or

statements by purportedly neutral third parties that were really designed and distributed

by the Pharmaceutical Defendants. In addition to using third parties to disguise the source

of their misinformation campaign, the Pharmaceutical Defendants also retained the

services of certain physicians, known as "key opinion leaders" ("KOLs") to convince

both doctors and patients that opioids were safe for the treatment of chronic pain.

       81.      The Pharmaceutical Defendants have made false and misleading claims,

contrary to the language on their drugs' labels, regarding the risks of using their drugs

that: (1) downplayed the seriousness of addiction; (2) created and promoted the concept

of "pseudo addiction" when signs of actual addiction began appearing and advocated that

the signs of addiction should be treated with more opioids; (3) exaggerated the

effectiveness of screening tools to prevent addiction; (4) claimed that opioid dependence

and withdrawal are easily managed; (5) denied the risks of higher dosages; and (6)

exaggerated the effectiveness of "abuse-deterrent" opioid formulations to prevent abuse


                                            23
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 25 of 85




and addiction. The Pharmaceutical Defendants have also falsely touted the benefits of

long-term opioid use, including the supposed ability of opioids to improve function and

quality of life, even though there was no scientifically reliable evidence to support the

Pharmaceutical Defendants' claims.

       82.    The Pharmaceutical Defendants have disseminated these common

messages to reverse the popular and medical understanding of opioids and risks of opioid

use. They disseminated these messages directly, through their sales representatives, in

speaker groups led by physicians the Pharmaceutical Defendants recruited for their

support of their marketing messages, through unbranded marketing and through industry-

funded front groups.

       83.    These statements were not only unsupported by or contrary to the scientific

evidence, they were also contrary to pronouncements by and guidance from the FDA and

CDC based on that same evidence.

       84.    Upon information and belief, Defendants knew or should have known that

such dissemination of misinformation would include prescribers and impact their

prescribing practices of opioids.

       85.    Pharmaceutical Defendants' efforts have been extremely successful.

Opioids are now the most prescribed class of drugs. Globally, opioid sales generated $11

billion in revenue for drug companies in 2010 alone; sales in the United States have

exceeded $8 billion in revenue annually since 2009. In an open letter to the nation's

physicians in August 2016, the then-U.S. Surgeon General expressly connected this

"urgent health crisis" to "heavy marketing of opioids to doctors • . . [m]any of [whom]


                                           24
    6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 26 of 85




were even taught — incorrectly — that opioids are not addictive when prescribed for

legitimate pain." 8 This epidemic has resulted in a flood of prescription opioids

available for illicit use or sale (the supply), and a population of patients physically and

psychologically dependent on them (the demand). When those patients can no longer

afford or obtain opioids from licensed dispensaries, they often turn to the street to buy

prescription opioids or even non-prescription opioids, like heroin.

        86.   Pharmaceutical Defendants intentionally continued their conduct, as alleged

herein, with knowledge that such conduct was creating the opioid nuisance and causing

the harms and damages alleged herein.

              1. Each Pharmaceutical Defendant Used Multiple Avenues to
                 Disseminate Their False and Deceptive Statements About Opioids

        87.   Pharmaceutical Defendants spread their false and deceptive statements by

marketing their branded opioids directly to doctors and patients M. and around Coal

County. Defendants also deployed seemingly unbiased and independent third parties that

they controlled to spread their false and deceptive statements about the risks and benefits

of opioids for the treatment of chronic pain throughout Coal County.

        88.   Pharmaceutical Defendants employed the same marketing plans and

strategies and deployed the same messages in and around Coal County, as they did

nationwide. Across the opioid pharmaceutical industry, corporate headquarters funded



8See Vivek H. Murthy, Letter from the Surgeon General, August 2016, available at
http://turnthetiderx.orgf




                                            25
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 27 of 85




and oversaw "core message" development on a national basis. This comprehensive

approach ensures that the Pharmaceutical Defendants' messages are consistently

delivered across marketing channels — including detailing visits, speaker events, and

advertising — and in each sales territory. The Pharmaceutical. Defendants consider this

high level of coordination and uniformity crucial to successfully marketing their drugs.

       89.    The Pharmaceutical Defendants ensure marketing consistency nationwide

through national and regional sales representative training; national training of local

medical liaisons, the company employees who respond to physician inquiries; centralized

speaker training; single sets of visual aids, speaker slide decks and sales training

materials; and nationally coordinated advertising. The Pharmaceutical Defendants' sales

representatives and physician speakers were required to stick to prescribed talking points,

sales messages, and slide decks, and supervisors rode along with them periodically to

check on their performance and compliance.

                     i. Direct Marketing

       90.    The Pharmaceutical Defendants' direct marketing of opioids generally

proceeded on two tracks. First, each Pharmaceutical Defendant conducted and continues

to conduct advertising campaigns touting the purported benefits of opioids. For example,

upon information and belief, the Pharmaceutical Defendants spent more than $14 million

on medical journal advertising of opioids in 2011, nearly triple what they spent in 2001.

       91.    Many of the Pharmaceutical Defendants' branded ads deceptively portrayed

the benefits of opioids for chronic pain. For example, Endo distributed and made

available on its website opana.com a pamphlet promoting Opana ER with photographs


                                            26
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 28 of 85




depicting patients with physically demanding jobs like construction workers, chefs, and

teachers, misleadingly implying that the drug would provide long-term pain relief and

functional improvement. Purdue also ran a series of ads, called "Pain vignettes," for

OxyContin in 2012 in medical journals. These ads featured chronic pain patients and

recommended OxyContin for each. One ad described a "54-year-old writer with

osteoarthritis of the hands" and implied that OxyContin would help the writer work more

effectively.

       92.     Each Pharmaceutical Defendant promoted the use of opioids for chronic

pain through "detailers" — sales representatives who visited individual doctors and

medical staff in their offices — and small-group speaker programs. The Pharmaceutical

Defendants have not corrected this misinformation. Instead, each Defendant devoted

massive resources to direct sales contacts with doctors. The Pharmaceutical Defendants

spent in excess of $168 million in 2014 alone on detailing branded opioids to doctors,

more than twice what they spent on detailing in 2000.

       93.     The Pharmaceutical Defendants' detailing to doctors is effective. Numerous

studies indicate that marketing impacts prescribing habits, with face-to-face detailing

having the greatest influence. Even without such studies, the Pharmaceutical Defendants

purchase, manipulate, and analyze some of the most sophisticated data available in any

industry, data available from IMS Health Holdings, Inc., to track, precisely, the rates of

initial prescribing and renewal by an individual doctor, which in turn allows them to

target, tailor, and monitor the impact of their core messages. Thus, the Pharmaceutical

Defendants know their detailing to doctors is effective.


                                            27
    6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 29 of 85




        94.   The Pharmaceutical Defendants' detailers have been reprimanded for their

deceptive promotions. In March 2010, for example, the FDA found that Actavis had been

distributing promotional materials that "minimize[] the risks associated with Kadian and

misleadingly suggest[] that Kadian is safer than has been demonstrated." Those materials

in particular "fail to reveal warnings regarding potentially fatal abuse of opioids, use by

individuals other than the patient for whom the drug was prescribed."9

                     H. Indirect Marketing

        95.   The Pharmaceutical Defendants indirectly marketed their opioids using

unbranded advertising, paid speakers and KOLs, and industry-funded organizations

posing as neutral and credible professional societies and patient advocacy groups

(referred to hereinafter as "Front Groups").

        96.   The Pharmaceutical Defendants deceptively marketed opioids in Coal

County through unbranded advertising — e.g., advertising that promotes opioid use

generally but does not name a specific opioid. This advertising was ostensibly created

and disseminated by independent third parties. But by funding, directing, reviewing,

editing, and distributing this unbranded advertising, the Pharmaceutical Defendants

controlled the deceptive messages disseminated by these third parties and acted in concert

with them to falsely and misleadingly promote opioids for the treatment of chronic pain.

Much as Defendants controlled the distribution of their "core messages" via their


9Letter from Thomas Abrams, Dir., Div. of Drug Mktg., Advert., & Commc'ns, U.S. Food
& Drug Admin., to Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010),
http://www.fdanews.com/ext/resources/files/archives/a/ActavisElizabethLLC.pdf.


                                               28
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 30 of 85




own detailers and speaker programs, the Pharmaceutical Defendants similarly

controlled the distribution of these messages in scientific publications, treatment

guidelines,   Continuing    Medical    Education    ("CME")     programs,    and    medical

conferences and seminars. To this end, the Pharmaceutical Defendants used third-party

public relations firms to help control those messages when they originated from third

parties.

       97.    The Pharmaceutical Defendants marketed through third-party, unbranded

advertising to avoid regulatory scrutiny because that advertising is not submitted to and

typically not reviewed by the FDA. The Pharmaceutical Defendants also used third-party,

unbranded advertising to give the false appearance that the deceptive messages came from

an independent and objective source. Like the tobacco companies, the Pharmaceutical

Defendants used third parties that they funded, directed, and controlled to carry out and

conceal their scheme to deceive doctors and patients about the risks and benefits of long-

term opioid use for chronic pain.

       98.    Pharmaceutical. Defendants also identified doctors to serve, for payment, on

their speakers' bureaus and to attend programs with speakers and meals paid for by

Pharmaceutical Defendants. These speaker programs provided: (1) an incentive for

doctors to prescribe a particular opioid (so they might be selected to promote the drug); (2)

recognition and compensation for the doctors selected as speakers; and (3) an opportunity

to promote the drug through the speaker to his or her peers. These speakers give the false

impression that they are providing unbiased and medically accurate presentations when

they are, in fact, presenting a script prepared by Defendants. Upon information and belief,


                                             29
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 31 of 85




these presentations conveyed misleading information, omitted material information, and

failed to correct Pharmaceutical Defendants' prior misrepresentations about the risks and

benefits of opioids.

       99.    Borrowing a page from Big Tobacco's playbook, the Pharmaceutical

Defendants worked through third parties they controlled by: (a) funding, assisting,

encouraging and directing doctors who served as KOLs and (b) funding, assisting,

directing and encouraging seemingly neutral and credible Front Groups. The

Pharmaceutical Defendants then worked together with those KOLs and Front Groups to

taint the sources that doctors and patients relied on for ostensibly "neutral" guidance, such

as treatment guidelines, CME programs, medical conferences and seminars, and scientific

articles. Thus, working individually and collectively, and through these Front Groups and

KOLs, the Pharmaceutical Defendants persuaded doctors and patients that what they have

long known — that opioids are addictive drugs, unsafe in most circumstances for long-

term use — was untrue, and that the "compassionate" treatment of pain required opioids.

       100.   In 2007, multiple states sued Purdue for engaging in unfair and deceptive

practices in its marketing, promotion and sale of OxyContin. Certain states settled their

claims in a series of Consent Judgments that prohibited Purdue from making

misrepresentations in the promotion and marketing of OxyContin in the future. By using

indirect marketing strategies, however, Purdue intentionally circumvented these

restrictions.. Such actions included contributing to the creation of misleading publications

and prescribing guidelines, which lack a reliable scientific basis and promote prescribing

practices that have worsened the opioid crisis.


                                             30
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 32 of 85




       101.   Pro-opioid doctors are one of the most important avenues that the

Pharmaceutical Defendants use to spread their false and deceptive statements about the

risks and benefits of long- term opioid use. The Pharmaceutical Defendants know that

doctors rely heavily and less critically on their peers for guidance, and KOLs provide the

false appearance of unbiased and reliable support for chronic opioid therapy. For example,

the State of New York found in its settlement with Purdue that the Purdue website "In the

Face of Pain" failed to disclose that Purdue paid doctors who provided testimonials on the

site and concluded that Purdue's failure to disclose these financial connections potentially

misled consumers regarding the objectivity of the testimonials. Pharmaceutical

Defendants utilized many KOLs, including many of the same ones.

       102.   Dr. Russell Portenoy, former Chairman of the Depai latent of Pain Medicine

and Palliative Care at Beth Israel Medical Center in New York, is one example of a KOL

whom the Pharmaceutical Defendants identified and promoted to further their marketing

campaign. Dr. Portenoy received research support, consulting fees and honoraria from

Cephalon, Endo, Janssen and Purdue (among others) and was a paid consultant to

Cephalon and Purdue. Dr. Portenoy was instrumental in opening the door for the regular

use of opioids to treat chronic pain. He served on the American Pain Society ("APS")

American Academy of Pain Medicine ("AAPM") Guidelines Committees, which

endorsed the use of opioids to treat chronic pain, first in 1996 and again in 2009. He was

also a member of the board of the American Pain Foundation ("APF"), an advocacy

organization almost entirely funded by the Pharmaceutical Defendants.




                                            31
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 33 of 85




       103.   Dr. Portenoy also made frequent media appearances promoting opioids and

spreading misrepresentations, such as his claim that "the likelihood that the treatment of

pain using an opioid drug which is prescribed by a doctor will lead to addiction is

extremely low." He appeared on Good Morning America in 2010 to discuss the use of

opioids long-term to treat chronic pain. On this widely-watched program, broadcast across

the country, Dr. Portenoy claimed: "Addiction, when treating pain, is distinctly

uncommon. If a person does not have a history, a personal history, of substance abuse, and

does not have a history in the family of substance abuse, and does not have a very major

psychiatric disorder, most doctors can feel very assured that the person is not going to

become addicted.

       104.   Dr. Portenoy later admitted that he "gave innumerable lectures in the late

1980s and '90s about addiction that weren't true." These lectures falsely claimed that less

than 1% of patients would become addicted to opioids. According to Dr. Portenoy,

because the primary goal was to "destigmatize" opioids, he and other doctors promoting

them overstated their benefits and glossed over their risks. Dr. Portenoy also conceded that

"[d]ata about the effectiveness of opioids does not exist." Portenoy candidly stated: "Did

I teach about pain management, specifically about opioid therapy, in a way that reflects

misinformation? Well, . . . I guess I did."12



10 Good Morning America (ABC television broadcast Aug. 30, 2010).
11 Thomas Catan & Evan Perez, A Pain-Drug champion Has Second Thoughts, Wall
St. J., Dec. 17, 2012,
https://www.wsj.comlarticles/SB10001424127887324478304578173342657044604.
' 2 1d.



                                                32
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 34 of 85




      105.   Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical

Director of Lifetree Clinical Research, an otherwise unknown pain clinic in Salt Lake

City, Utah. Dr. Webster was President of AAPM in 2013. He is a Senior Editor of Pain

Medicine, the same journal that published Endo special advertising supplements touting

Opana ER. Dr. Webster was the author of numerous CMEs sponsored by Cephalon, Endo

and Purdue. At the same time, Dr. Webster was receiving significant funding from the

Pharmaceutical Defendants (including nearly $2 million from Cephalon).

      106.   During a portion of his time as a KOL, Dr. Webster was under investigation

for overprescribing by the U DEA, which raided his clinic in 2010. Although the

investigation was closed without charges in 2014, more than twenty (20) of Dr.

Webster's former patients at the Lifetree Clinic have died of opioid overdoses.

      107.   Ironically, Dr. Webster created and promoted the Opioid Risk Tool, a five-

question one-minute screening tool relying on patient self-reports that purportedly allows

doctors to manage the risk that their patients will become addicted to or abuse opioids.

The claimed ability to pre-sort patients likely to become addicted is an important tool in

giving doctors confidence to prescribe opioids long-term, and, for this reason, references

to screening appear in various industry-supported guidelines. Versions of Dr. Webster's

Opioid Risk Tool appear on, or are linked to, websites run by Endo, Janssen and Purdue.

Unaware of the flawed science and industry bias underlying this tool, certain states and

public entities have incorporated the Opioid Risk Tool into their own guidelines,

indicating, also, their reliance on the Pharmaceutical Defendants and those under their

influence and control.


                                            33
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 35 of 85




      108.   In 2011, Dr. Webster presented via webinar a program sponsored by

Purdue entitled "Managing Patient's Opioid Use: Balancing the Need and the Risk." Dr.

Webster recommended use of risk screening tools, urine testing and patient agreements as

a way to prevent "overuse of prescriptions" and "overdose deaths." This webinar was

available to and was intended to reach doctors in Oklahoma and doctors treating residents

of Coal County."

      109.   Dr. Webster also was a leading proponent of the concept of "pseudo

addiction," the notion that addictive behaviors should be seen not as warnings, but as

indications of undertreated pain. In Dr. Webster's description, the only way to

differentiate the two was to increase a patient's dose of opioids. As he and co-author Beth

Dove wrote in their 2007 book Avoiding Opioid Abuse While Managing Pain—a book

that is still available online—when faced with signs of abnormal behavior, increasing the

dose "in most cases . . . should be the clinician's first response."' Upon information and

belief, Endo distributed this book to doctors. Years later, Dr. Webster reversed himself,

acknowledging that "[pseudoaddiction] obviously became too much of an excuse to give

patients more medication."15


13 See Emerging Solutions in Pain, Managing Patient's Opioid Use: Balancing
the Need and the Risk, http://www.emergingsolutionsinpain.comice-education/opioid-
management?option=com_continued&view=frontmatter&Iternid--303&co-urse=209 (last
visited Aug. 22, 2017).
14
    Lynn Webster & Beth Dove, Avoiding Opioid Abuse While Managing Pain (2007).
1'5 John Fauber, Painkiller Boom Fueled by Networking, Milwaukee Wisc. J.
Sentinel, Feb. 18, 2012,
http://archive.jsonline comfwatchclogiwatchdogreports/painkiller-boom-fueled-by-
networking-dp3p2m- 139609053.html.


                                            34
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 36 of 85




      110. The Pharmaceutical Defendants also entered into arrangements with

seemingly unbiased and independent patient and professional organizations to promote

opioids for the treatment of chronic pain. Under the direction and control of the

Pharmaceutical Defendants, these "Front Groups" generated treatment guidelines,

unbranded materials and programs that favored chronic opioid therapy. They also assisted

the Pharmaceutical Defendants by responding to negative articles, advocating against

regulatory changes that would limit opioid prescribing in accordance with the scientific

evidence and conducting outreach to vulnerable patient populations targeted by the

Pharmaceutical Defendants.

       111.   These Front Groups depended on the Pharmaceutical Defendants for

funding and, in some cases, for survival. The Pharmaceutical Defendants also exercised

control over programs and materials created by these groups by collaborating on, editing

and approving their content and by funding their dissemination. In doing so, the

Pharmaceutical Defendants made sure that the Front Groups would generate only the

messages that the Pharmaceutical Defendants wanted to distribute. Despite this, the Front

Groups held themselves out as independent and serving the needs of their members —

whether patients suffering from pain or doctors treating those patients.

       112. Pharmaceutical Defendants Cephalon, Endo, Janssen and Purdue, in

particular, utilized many Front Groups, including many of the same ones. Several of the

most prominent are described below, but there are many others, including APS, American

Geriatrics Society ("AGS"), the Federation of State Medical Boards ("FSMB"), American




                                             35
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 37 of 85




Chronic Pain Association ("ACPA"), the Center for Practical Bioethics ("CPB"), the U.S.

Pain Foundation ("USPF") and the Pain & Policy.Studies Group (`PPSG").16

       113. The most prominent of the Pharmaceutical Defendants' Front Groups was

APF, which, upon information and belief, received more than $10 million in funding from

opioid manufacturers from 2007 until it closed its doors in May 2012, primarily from

Endo and Purdue. APF issued education guides for patients, reporters and policymakers

that touted the benefits of opioids for chronic pain and trivialized their risks, particularly

the risk of addiction. APF also launched a campaign to promote opioids for returning

veterans, which has contributed to high rates of addiction and other adverse outcomes —

including death — among returning veterans. APF also engaged in a significant multimedia

campaign — through radio, television, and the intemet — to educate patients about their

"right" to pain treatment, namely opioids. All of the programs and materials were

available nationally and were intended to reach the residents of Coal County.

       114. In 2009 and 2010, more than 80% of APF's operating budget came from

pharmaceutical industry sources. Including industry grants for specific projects, APF

received about $2.3 million from industry sources out of a total income of about $2.85

million in 2009; its budget for 2010 projected receipts of roughly $2.9 million from drug

companies, out of total income of about $3.5 million. By 2011, upon information and


 16 See generally, e.g., Letter from Sen. Ron Wyden, U.S. Senate Comm. on. Fin., to Sec.
 Thomas E. Price, U.S. Dep't of Health and Human Servs., (May 5, 2015),
 https://www.finance.senate.goviimoimedia/doc/050517%20Senator%20Wyden%20to%
 20Secretary%20Price%2Ore%20FDA%200pioid%20Prescriber%20Working%20Group
 .pdf.


                                             36
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 38 of 85




belief, APF was entirely dependent on incoming grants from Pharmaceutical Defendants

Purdue, Cephalon, Endo and others to avoid using its line of credit.

       115. APF held itself out as an independent patient advocacy organization. It often

engaged in grassroots lobbying against various legislative initiatives that might limit

opioid prescribing and thus the profitability of its sponsors. Upon information and belief,

it was often called upon to provide "patient representatives" for the Pharmaceutical

Defendants' promotional activities, including for Purdue's Partners Against Pain and

Janssen's Let's Talk Pain. APF functioned largely as an advocate for the interests of the

Pharmaceutical Defendants, not patients. Indeed, upon information and belief, as early as

2001, Purdue told APF that the basis of a grant was Purdue's desire to "strategically align

its investments in nonprofit organizations that share [its] business interests."

       116.   Plaintiff is informed, and believes, that on several occasions representatives

of Pharmaceutical. Defendants, often at informal meetings at conferences, suggested

activities and publications for APF to pursue. APF then submitted grant proposals seeking

to fund these activities and publications, knowing that drug companies would support

projects conceived as a result of these communications.

       117. The U.S. Senate Finance Committee began looking into APF in May 2012

to determine the links, financial and otherwise, between the organization and the

manufacturers of opioid painkillers. The investigation caused considerable damage to

APF's credibility as an objective and neutral third party, and the Pharmaceutical

Defendants stopped funding it. Within days of being targeted by the Senate investigation,




                                              37
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 39 of 85




APF's board voted to dissolve the organization "due to irreparable economic

circumstances." APF "cease[d] to exist, effective immediately.""

      118.      Another front group for the Pharmaceutical Defendants was AAPM. With

the assistance, prompting, involvement, and funding of the Pharmaceutical Defendants,

the AAPM issued purported treatment guidelines and sponsored and hosted medical

education programs essential to the Pharmaceutical Defendants' deceptive marketing of

chronic opioid therapy.

      119. AAPM received substantial funding from opioid manufacturers. For

example, AAPM maintained a corporate relations council, whose members paid $25,000

per year (on top of other funding) to participate. The benefits included allowing members

to present educational programs at off-site dinner symposia in connection with AAPM's

marquee event — its annual meeting held in Palm Springs, California, or other resort

locations. AAPM describes the annual event as an "exclusive venue" for offering

education programs to doctors. Membership in the corporate relations council also allows

drug company executives and marketing staff to meet with AAPM executive committee

members in small settings. Pharmaceutical Defendants Endo, Purdue, and Cephalon were

members of the council and presented deceptive programs to doctors who attended this

annual event.




17 Charles Ornstein & Tracy Weber, Senate Panel Investigates Drug Companies' Ties to
Pain Groups, Wash. Post, May 8, 2012,
https://wwvv.washingtonpost.cominational/health-science/senate-panel-investigates-drug-
companies- ties-to-pain-groups/2012/05/08/gIQA2X4qBU_story.html.


                                           38
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 40 of 85




      120.      Upon information and belief, AAPM is viewed internally by Endo as

"industry friendly," with Endo advisors and speakers among its active members. Endo

attended AAPM conferences, funded its CMEs, and distributed its publications. The

conferences sponsored by AAPM heavily emphasized sessions on opioids — 37 out of

roughly 40 at one conference alone. AAPM's presidents have included top industry-

supported KOLs Perry Fine and Lynn Webster. Dr. Webster was even elected president of

AAPM while under a DEA investigation.

      121. The Pharmaceutical Defendants were able to influence AAPM through both

their significant and regular funding and the leadership of pro-opioid KOLs within the

organization.

      122. In 1996, AAPM and APS jointly issued a consensus statement, "The Use of

Opioids for the Treatment of Chronic Pain," which endorsed opioids to treat chronic pain

and claimed that the risk of a patients' addiction to opioids was low. Dr. Haddox, who co-

authored the AAPM/APS statement, was a paid speaker for Purdue at the time. Dr.

Portenoy was the sole consultant. The consensus statement remained on AAPM's website

until 2011, and, upon information and belief, was taken down from AAPM's website only

after a doctor complained!'




18 The Use of Opioids for the Treatment of Chronic Pain: A Consensus Statement From
the American Academy of Pain Medicine and the American Pain Society, 13 Clinical J.
Pain 6 (1997).

                                           39
     6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 41 of 85




         123. AAPM and APS issued their own guidelines in 2009 ("AAPM/APS

Guidelines") and continued to recommend the use of opioids to treat chronic pain. ' 9

Doctors, especially the general practitioners and family doctors targeted by the

Pharmaceutical Defendants, have relied upon treatment guidelines. Treatment guidelines

not only directly inform doctors' prescribing practices, but are cited throughout the

scientific literature and referenced by third-party payors in determining whether they

should cover treatments for specific indications. Pharmaceutical sales representatives

employed by Endo, Actavis, and Purdue discussed treatment guidelines with doctors

during individual sales visits.

         124. At least 14 of the 21 panel members who drafted the AAPM/APS

Guidelines, including KOLs Dr. Portenoy and Dr. Perry Fine of the University of Utah,

received support from Pharmaceutical Defendants Janssen, Cephalon, Endo, and Purdue.

The 2009 Guidelines promote opioids as "safe and effective" for treating chronic pain,

despite acknowledging limited evidence, and conclude that the risk of addiction is

manageable for patients regardless of past abuse histories.20 One panel member, Dr. Joel

Saper, Clinical Professor of Neurology at Michigan State University and founder of the

Michigan Headache & Neurological Institute, resigned from the panel because of his

concerns that the 2009 Guidelines were influenced by contributions that drug

companies, including Pharmaceutical Defendants, made to the sponsoring organizations

and committee members. These AAPM/APS Guidelines have been a particularly

19 Roger Chou et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in
Chronic Non-Cancer Pain, 10 J. Pain 113 (2009).
20 Id.



                                           40
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 42 of 85




effective channel of deception and have influenced not only treating physicians, but

also the body of scientific evidence on opioids; the Guidelines have been cited

hundreds of times in academic literature, were disseminated in Coal County during the

relevant time period, are still available online, and were reprinted in the Journal of

Pain. The Pharmaceutical Defendants widely referenced and promoted the 2009

Guidelines without disclosing the lack of evidence to support them or the

Pharmaceutical Defendants financial support to members of the panel.

      125.   The Phainiaceutical Defendants worked together through Front Groups to

spread their deceptive messages about the risks and benefits of long-term opioid therapy.

For example, Defendants combined their efforts through the Pain Care Forum ("PCF"),

which began in 2004 as an APF project. PCF is comprised of representatives from opioid

manufacturers (including Cephalon, Endo, Janssen, and. Purdue) and various Front

Groups, almost all of which received substantial funding from the Pharmaceutical

Defendants. Among other projects, PCF worked to ensure that a FDA-mandated education

project on opioids was not unacceptably negative and did not require mandatory

participation by prescribers, which the Pharmaceutical Defendants determined would

reduce prescribing.

      D.     Pharmaceutical Defendants' Marketing Scheme Misrepresented The
             Risks And Benefits of Opioids

             1. The Pharmaceutical Defendants embarked upon a campaign of
                false, deceptive, and unfair assurances grossly understating and
                misstating the dangerous addiction risks of the opioid drugs.




                                           41
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 43 of 85




       126.   To falsely assure physicians and patients that opioids are safe, the

Pharmaceutical Defendants deceptively trivialized and failed to disclose the risks of long-

term opioid use, particularly the risk of addiction, through a series of misrepresentations

that have been conclusively debunked. These misrepresentations, which are described

below, reinforced each other and created the dangerously misleading impression that: (1)

starting patients on opioids was low risk because most patients would not become

addicted, and because those at greatest risk for addiction could be identified and managed;

(2) patients who displayed signs of addiction probably were not addicted and, in any

event, could easily be weaned from the drugs; (3) the use of higher opioid doses, which

many patients need to sustain pain relief as they develop tolerance to the drugs, do not

pose special risks; and (4) abuse-deterrent opioids both prevent abuse and overdose and

are inherently less addictive. The Pharmaceutical Defendants have not only failed to

correct these misrepresentations, they continue to make them today.

      127.    Opioid manufacturers, including Pharmaceutical Defendants Endo and

Purdue, have entered into settlement agreements with public entities that prohibit them

from making many of the misrepresentations identified in this Petition. Yet even

afterward, each. Pharmaceutical Defendant continued to misrepresent the risks and benefits
                               .
of long-term opioid use in Coal County and each continues to fail to correct its past

misrepresentations.

       128.   Some illustrative examples of the Pharmaceutical Defendants' false,

deceptive, and unfair claims about the purportedly low risk of addiction include:

        a.    Actavis' predecessor caused a patient education brochure,:

                                            42
6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 44 of 85




          Managing Chronic Back Pain, to be distributed beginning in 2003
          that admitted that opioid addiction is possible, but falsely
          claimed that it is "less likely if you have never had an
          addiction problem." Based on Actavis' acquisition of its
          predecessor's marketing materials along with the rights to Kadian,
          it appears that Actavis continued to use this brochure in 2009 and
          beyond.

     b.   Cephalon and Purdue sponsored APF's Treatment Options: A
          Guide for People Living with Pain (2007), which suggested that
          addiction is rare and limited to extreme cases of unauthorized
          dose escalations, obtaining duplicative opioid prescriptions from
          multiple sources, or theft. This publication is still available
          online.

     c.   Endo sponsored a website, "PainKnowledge," which, upon
          information and belief, claimed in 2009 that "[p]eople who take
          opioids as prescribed usually do not become addicted." Upon
          information and belief, another Endo website, PainAction.com,
          stated "Did you know? Most chronic pain patients do not become
          addicted to the opioid medications that are prescribed for
          them." Endo also distributed an "Informed Consent" document on
          PainAction.com that misleadingly suggested that only people
          who "have problems with substance abuse and addiction" are
          likely to become addicted to opioid medications.

     d.   Upon information and belief, Endo distributed a pamphlet with
          the Endo logo entitled Living with Someone with Chronic Pain,
          which stated that: "Most health care providers who treat people
          with pain agree that most people do not develop an addiction
          problem."

     e.   Janssen reviewed, edited, approved, and distributed a patient
          education guide entitled Finding Relief: Pain Management for
          Older Adults (2009), which described as "myth" the claim that
          opioids are addictive, and asserted as fact that "[m]any studies
          show that opioids are rarely addictive when used properly for the
          management of chronic pain."

     f.   Janssen currently runs a website, Prescriberesponsibly.com (last
          updated July 2, 2015), which claims that concerns about opioid
          addiction are "overestimated."



                                       43
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 45 of 85




        g.    Purdue sponsored APF's A Policymaker's Guide to
              Understanding. Pain & Its Management, which claims that less
              than 1% of children prescribed opioids will become addicted and
              that pain is undertreated due to "[m]isconceptions about opioid
              addiction."2'

        h.    Consistent with the Pharmaceutical Defendants' published
              marketing materials, upon information and belief, detailers for
              Purdue, Endo, Janssen, and Cephalon in Oklahoma and Plaintiff's
              Community minimized or omitted any discussion with doctors of
              the risk of addiction; misrepresented the potential for abuse of
              opioids with purportedly abuse-deterrent formulations; and
              routinely did not correct the misrepresentations noted above.

        i.   Seeking to overturn the criminal conviction of a doctor for
             illegally prescribing opioids, the Pharmaceutical Defendants'
             Front Groups APF and NFP argued in an amicus brief to the
             United States Fourth Circuit Court of Appeals that "patients
             rarely become addicted to prescribed opioids," citing research by
             their KOL, Dr. Portenoy.22

      129.    These claims are contrary to longstanding scientific evidence. A 2016

opioid-prescription guideline issued by the CDC (the "2016 CDC Guideline") explains

that there is "[e]xtensive evidence" of the "possible harms of opioids (including opioid use

disorder [an alternative term for opioid addiction], [and] overdose . .)."23 The 2016 CDC

Guideline further explains that "[o]pioid pain medication use presents serious risks,


21 Am. Pain Found., A Policymaker's Guide to Understanding Pain and Its Management
6 (2011) [hereinafter APF,
Policymaker 's     Guide], http://s3.documentcloud.org/documents/277603/apf-policymakers-
guide.pdf.
22 Brief of the American Pain Foundation, the National Pain Foundation, and the
National Foundation for the Treatment of Pain in Support of Appellant and Reversal of
the Conviction, United States v. Hurowitz, No. 05-4474 (4th Cir. Sept. 8, 2005)
[hereinafter Brief of APF] at 9.
23 Deborah Dowell et al., CDC Guidelinefor Prescribing Opioidsfor Chronic Pain—
United States, 2016, Morbidity & Mortality Wkly. Rep., Mar. 18, 2016, at 15
[hereinafter 2016 CDC Guideline],
haps://www.cdc.govimmwrivolumes/65/mirr6501el.htm.

                                            44
     6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 46 of 85




including overdose and opioid use disorder" and that "continuing opioid therapy for 3

months substantially increases risk for opioid use disorder."'

         130. The FDA further exposed the falsity of Defendants' claims about the low

risk of addiction when it announced changes to the labels for extended-release and long-

acting ("ER/LA") opioids in 2013 and for immediate release ("IR") opioids in 2016. In its

announcements, the FDA found that "most opioid drugs have 'high potential for abuse"'

and that opioids "are associated with a substantial risk of misuse, abuse, NOWS [neonatal

opioid withdrawal syndrome], addiction, overdose, and death." According to the FDA,

because of the "known serious risks" associated with long-term opioid use, including

"risks of addiction, abuse, and misuse, even at recommended doses, and because of the

greater risks of overdose and death," opioids should be used only "in patients for whom

alternative treatment options" like non-opioid drugs have failed.25

        131. The State of New York, in a 2016 settlement agreement with Endo,

found that opioid "use disorders appear to be highly prevalent in chronic pain patients

treated with opioids, with up to 40°x© of chronic pain patients treated in specialty and




24 id. at 2, 25.
25Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Evaluation and Research, U.S.
Food and Drug Admin., U.S. Dep't of Health and Human Servs., to Andrew Koldny,
M.D., President, Physicians for Responsible Opioid Prescribing (Sept. 10, 2013),
https://www.regulations.gov/contentStreamer?documentId=FDA-2012-P-0818-
0793&attachmentNumber=1&contentType=pdf.; Letter from Janet Woodcock, M.D.,
Dir., Ctr. For Drug Evaluation and Research, U.S. Food and Drug Admin., U.S. Dep't of
Health and Human Servs., to Peter R. Mathers & Jennifer A. Davidson, Kleinfeld, Kaplan
and Becker, LLP (Mar. 22, 2016),
https://www.regulations.govicontentStreamer?documentid=FDA-2014-P-0205-
0006&attachmentNumber=1&contentType=pdf

                                            45
     6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 47 of 85




primary care outpatient centers meeting the clinical criteria for an opioid use disorder.-26

Endo had claimed on its www.opana.com website that "[mjost healthcare providers who

treat patients with pain agree that patients treated with prolonged opioid medicines

usually do not become addicted," but the State of New York found that Endo had no

evidence for that statement. Consistent with this, Endo agreed not to "make statements that

. . . opioids generally are non-addictive" or "that most patients who take opioids do not

become addicted" in New York. Endo remains free, however, to make those statements in

Coal County.

         132. In addition to rnischaracterizing the highly addictive nature of the drugs they

were pushing, Pharmaceutical Defendants also fostered a fundamental misunderstanding

of the signs of addiction. Specifically, the Pharmaceutical Defendants misrepresented,

to both doctors and patients, that warning signs and/or symptoms of addiction were,

instead, signs of undertreated pain (i.e. "pseudoaddiction") — and instructed doctors to

increase the opioid prescription dose for patients who were already in danger.

         133.   In the 2016 CDC Guideline, the CDC rejects the validity of the

pseudoaddiction fallacy invented by a Purdue employee as a reason to push more opioid

drugs onto already addicted patients.

         134. In addition to misstating the addiction risk and inventing the

pseudoaddiction falsehood, a third category of false, deceptive, and unfair practice is the


26Assurance of Discontinuance, In re Endo Health Solutions Inc. and Endo Pharm. Inc.
(Assurance No. 15-228), at 16, https://ag.ny.gov/pdfs/Endo_AOD_030116-
Fully_Executed.pdf,


                                              46
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 48 of 85




Pharmaceutical Defendants' false instructions that addiction risk screening tools,

patient contracts, urine drug screens, and similar strategies allow them to reliably

identify and safely prescribe opioids to patients predisposed to addiction. These

misrepresentations were especially insidious because the Pharmaceutical Defendants

aimed them at general practitioners and family doctors who lack the time and

expertise to closely manage higher-risk patients on opioids. The Pharmaceutical

Defendants' misrepresentations made these doctors feel more comfortable prescribing

opioids to their patients and patients more comfortable starting on opioid therapy for

chronic pain. Illustrative examples include:

        a.   Endo paid for a 2007 supplement in the Journal of Family
             Practice written by a doctor who became a member of Endo's
             speakers bureau in 2010. The supplement, entitled Pain
             Management Dilemmas in Primary Care: Use of Opioids,
             emphasized the effectiveness of screening tools, claiming that
             patients at high risk of addiction could safely receive chronic
             opioid therapy using a "maximally structured approach"
             involving toxicology screens and pill counts.

             Purdue, upon information and belief, sponsored a 2011 webinar,
             Managing Patient's Opioid Use: Balancing the Need and Risk,
             which claimed that screening tools, urine tests, and patient
             agreements prevent "overuse of prescriptions" and "overdose
             deaths."

        c.    As recently as 2015, upon information and belief, Purdue has
              represented in scientific conferences that "bad apple" patients —
              and not opioids — are the source of the addiction crisis and that
              once those "bad apples" are identified, doctors can safely
              prescribe opioids without causing addiction.

        d.    On information and belief, detailers for the Pharmaceutical
              Defendants have touted and continue to tout to doctors in
              Oklahoma the reliability and effectiveness of screening or
              monitoring patients as a tool for managing opioid abuse and

                                               47
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 49 of 85




               addiction.

       135.    Once again, the 2016 CDC Guideline confirms that these-statements were

false, misleading, and unsupported at the time they were made by the Pharmaceutical

Defendants. The Guideline notes that there are no studies assessing the effectiveness of

risk mitigation strategies — such as screening tools, patient contracts, urine drug testing, or

pill counts widely believed by doctors to detect and deter abuse — "for improving

outcomes related to overdose, addiction, abuse, or misuse." As a result, the Guideline

recognizes that available risk screening tools "show insufficient accuracy for classification

of patients as at low or high risk for [opioid] abuse or misuse" and counsels that doctors

"should not overestimate the ability of these tools to rule out risks from long-term opioid

therapy."

       136.    To underplay the risk and impact of addiction and make doctors feel more

comfortable starting patients on opioids, the Pharmaceutical Defendants falsely claimed

that opioid dependence can easily be addressed by tapering and that opioid withdrawal is

not a problem, and failed to disclose the increased difficulty of stopping opioids after

long-term use.

       137. For example, on information and belief, a 2011 non-credit educational

program sponsored by Endo, entitled Persistent Pain in the Older Adult, claimed that

withdrawal symptoms could be avoided by tapering a patient's opioid dose by 10%-20%

for 10 days.

       138. Purdue sponsored APF's A Policymaker's Guide to Understanding Pain &

Its Management, which claimed that "[s]ymptoms of physical dependence can often be


                                              48
     6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 50 of 85




ameliorated by gradually decreasing the dose of medication during discontinuation"

without mentioning any hardships that might occur."27

         139.   The Pharmaceutical Defendants deceptively minimized the significant

symptoms of opioid withdrawal — which, as explained in the 2016 CDC Guideline,

include drug craving, anxiety, insomnia, abdominal pain, vomiting, diarrhea, tremor, and

tachycardia (rapid heartbeat) — and grossly understated the difficulty of tapering,

particularly after long-teiiii opioid use.

         140. Contrary to the Pharmaceutical Defendants representations, the 2016 CDC

Guideline recognizes that the duration of opioid use and the dosage of opioids prescribed

should be "limit[ed]" to "minimize the need to taper opioids to prevent distressing or

unpleasant withdrawal symptoms," because "physical dependence on opioids is an

expected physiologic response in patients exposed to opioids for more than a few days."

(Emphasis added). The Guideline further states that "more than a few days of exposure to

opioids significantly increases hazards" and "each day of unnecessary opioid use increases

likelihood of physical dependence without adding benefit."

         141. The. Pharmaceutical Defendants falsely claimed that doctors and patients

could increase opioid dosages indefinitely without added risk and failed to disclose the

greater risks to patients at higher dosages. The ability to escalate dosages was critical to

the Pharmaceutical Defendants' efforts to market opioids for long-term use to treat

chronic pain because, absent this misrepresentation, doctors would have abandoned

27Available at, http://s3.documenteloud.orgidocuments/2776031apf-policymakers-
guide.pdf.


                                             49
     6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 51 of 85




treatment when patients built up tolerance and lower dosages did not provide pain relief.

Some illustrative examples of these deceptive claims are described below:

             a On information and belief, Actavis' predecessor created a
               patient brochure for Kadian in 2007 that stated, "Over
               time, your body may become tolerant of your current
               dose. You may require a dose adjustment to get the right
               amount of pain relief. This is not addiction."

             b. Cephalon and Purdue sponsored APF's Treatment
                Options: A Guide for People Living with Pain (2007),
                which claims that some patients "need" a larger dose of
                an opioid, regardless of the dose currently prescribed.
                The guide stated that opioids have "no ceiling dose" and
                are therefore the most appropriate treatment for severe
                pain. This guide is still available online 28

             c. Endo sponsored a website, "PainKnowledge," which,
                upon information and belief, claimed in 2009 that opioid
                dosages may be increased until "you are on the right
                dose of medication for your pain."

             d. Endo distributed a pamphlet edited by a KOL entitled
                Understanding Your Pain: Taking Oral Opioid
                Analgesics (2004 Endo Pharmaceuticals PM-0120). In
                Q&A format, it asked "If I take the opioid now, will it
                work later when I really need it?" The response is, "The
                dose can be increased. . . .You won't 'run out' of pain
                relief."29

             e. Janssen, on information and belief, sponsored a patient
                education guide entitled Finding Relief Pain
                Management for Older Adults (2009), which was
                distributed by its sales force. This guide listed dosage
                limitations as "disadvantages" of other pain medicines
                but omitted any discussion of risks of increased opioid


28 Available at, https://assets.docum ntcloud.orgidocuments/277605lapf-
treatmentoptions.pdf.
29 Margo McCaffery & Chris Pasero, Endo Pharm., Understanding Your Pain: Taking
Oral Opioid Analgesics (Russell K Portenoy, M.D., ed., 2004).


                                            50
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 52 of 85




               dosages.

            f On information and belief, Purdue's In the Face of Pain
              website promoted the notion that if a patient's doctor does
              not prescribe what, in the patient's view, is a sufficient
              dosage of opioids, he or she should find another doctor
              who will.

            g. Purdue sponsored APF's A Policymaker's Guide to
               Understanding Pain & Its Management, which taught that
               dosage escalations are "sometimes necessary," even
               unlimited ones, but did not disclose the risks from high
               opioid dosages. This publication is still available online.

            h In 2007, Purdue sponsored a CME entitled "Overview of
              Management Options" that was available for CME credit
              and available until at least 2012. The CME was edited by
              a KOL and taught that NSAIDs and other drugs, but not
              opioids, are unsafe at high dosages,

               Seeking to overturn the criminal conviction of a doctor
               for illegally prescribing opioids, the Front Group APF
               and others argued to the United States Fourth Circuit
               Court of Appeals that "there is no 'ceiling dose"' for
               opioids.

               On information and belief, Purdue's detailers have told
               doctors in Oklahoma that they should increase the dose of
               OxyContin, rather than the frequency of use, to address
               early failure.

      142. These claims conflict with the scientific evidence, as confirmed by the FDA

and CDC. As the CDC explains in its 2016 Guideline, the "Nenefits of high-dose opioids

for chronic pain are not established" while the "risks for serious harms related to opioid

therapy increase at higher opioid dosage." More specifically, the CDC explains that "there

is now an established body of scientific evidence showing that overdose risk is increased




                                           51
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 53 of 85




at higher opioid dosages." The CDC also states that there are "increased risks for opioid

use disorder, respiratory depression, and death at higher dosages."

       143. The Pharmaceutical Defendants' deceptive marketing of the so-called

abuse-deterrent properties of some of their opioids has created false impressions that these

opioids can prevent and curb addiction and abuse.

       144. These abuse deterrent formulations (AD opioids) purportedly are harder to

crush, chew, or grind; become gelatinous when combined with a liquid, making them

harder to inject; or contain a counteragent such as naloxone that is activated if the tablets

are tampered. Despite this, AD opioids can be defeated — often quickly and easily — by

those determined to do so. The 2016 CDC Guideline states that "[n]o studies" support the

notion that "abuse-deterrent technologies [are] a risk mitigation strategy for deterring or

preventing abuse," noting that the technologies—even when they work—do not prevent

opioid abuse through oral intake, the most common route of opioid abuse, and can still be

abused by non-oral routes. Moreover, they do not reduce the rate of misuse and abuse by

patients who become addicted after using opioids long-term as prescribed or who escalate

their use by taking more pills or higher doses. Tom Frieden, the Director of the CDC, has

further reported that his staff could not find "any evidence showing the updated opioids

[ADFs] actually reduce rates of addiction, overdoses, or death."3°




3° Matthew Perrone et al., Drugmakers push profitable, but unproven, opioid solution,
Center for Public Integrity (Dec. 15, 2016), available at
https://www.publicintegrity.org/2016/12/15/20544/drugmakers-push-profitable-
unproven-opioid-solution.

                                             52
     6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 54 of 85




         145.    Despite this lack of evidence, the Pharmaceutical Defendants have made and

continue to make misleading claims about the ability of their so-called abuse-deterrent

opioid formulations to prevent or reduce abuse and addiction and the safety of these

forrnulations.

         146.    For example, Endo has marketed Opana ER3' as tamper- or crush- resistant

and less prone to misuse and abuse even though: (1) on information and belief, the FDA

warned in a 2013 letter that there was no evidence that Opana ER would provide a

reduction in oral, intranasal or intravenous abuse; and (2) Endo's own studies, which it

failed to disclose, showed that Opana ER could still be ground and chewed. Nonetheless,

Endo's advertisements for Opana ER falsely claimed that it was designed to be crush

resistant, in a way that suggested it was more difficult to abuse. And on information and

belief, detailers for Endo have informed doctors that Opana ER is harder to abuse.

Likewise, Purdue has engaged and continues to engage in deceptive marketing of its AD

opioids — i.e., reformulated Oxycontin and Hysingla. Before April 2013, Purdue did not

market its opioids based on their abuse deterrent properties. However, beginning in 2013

and continuing today, detailers from Purdue regularly use the so-called abuse deterrent

properties of Purdue's opioid products as a primary selling point to differentiate those


31Because Opana ER could be "readily prepared for injection" and was linked to
outbreaks of HIV and a serious blood disease, in May 2017, a FDA advisory committee
recommended that Opana ER be withdrawn from the market. The FDA adopted this
recommendation on June 8, 2017 and requested that Endo withdraw Opana ER from the
market. Press Release, "FDA requests removal of Opana ER for risks related to abuse,"
June 8, 2017, available at
https://www.fda.goviNewsEvents/Newsroom/PressAnnouncements/ucm562401.htm.


                                              53
     6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 55 of 85




products from their competitors. Specifically, on information and belief, these detailers:

(1) falsely claim that Purdue's AD opioids prevent tampering and cannot be crushed or

snorted; (2) falsely claim that Purdue's AD opioids prevent or reduce opioid misuse,

abuse, and diversion, are less likely to yield a euphoric high, and are disfavored by opioid

abusers; (3) falsely claim Purdue's AD opioids are "safer" than other opioids; and (4) fail

to disclose that Purdue's AD opioids do not impact oral abuse or misuse and that its

abuse deterrent properties can be defeated.

         147. These statements and omissions by Purdue are false and misleading. Purdue

knew and should have known that reformulated OxyContin is not better at tamper

resistance than the original OxyContin and is still regularly tampered with and abused. A

2015 study also shows that many opioid addicts are abusing Purdue's AD opioids

through oral intake or by defeating the abuse deterrent mechanism. Indeed, one-third of

the patients in the study defeated the abuse deterrent mechanism and were able to

continue inhaling or injecting the drug. And to the extent that the abuse of Purdue's AD

opioids was reduced, those addicts simply shifted to other drugs such as heroin.' Despite

this, J. David Haddox, the Vice President of Health Policy for Purdue, falsely claimed in

2016 that the evidence does not show that Purdue's AD opioids are being abused in large

numbers.33



32 Cicero, Theodore J., and Matthew S. Ellis, "Abuse-deterrent formulations and the
prescription opioid abuse epidemic in the United States: lessons learned from
Oxycontin," (2015) 72.5 JAMA Psychiatry 424-430.
33 See Harrison Jacobs, There is a big problem 'with the government's plan to stop the
drug-overdose epidemic, Business Insider, Mar. 14, 2016, available at

                                              54
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 56 of 85




       148. The development, marketing, and sale of AD opioids are a continuation of

the Pharmaceutical Defendants' strategy to use misinformation to drive profit. The

Pharmaceutical Defendants' claims that AD opioids are safe falsely assuage doctors'

concerns about the toll caused by the explosion in opioid abuse, causing doctors to

prescribe more AD opioids, which are far more expensive than other opioid products

even though they provide little or no additional benefit.

              2. The Pharmaceutical Defendants embarked upon a campaign of
                 false, deceptive, and unfair assurances grossly overstating the
                 benefits of the opioid drugs.

       149. To convince doctors and patients that opioids should be used to treat

chronic pain, the Pharmaceutical Defendants also had to persuade them that there was a

significant upside to long-term opioid use. But as the CDC Guideline makes clear, "[n]p

evidence shows a long-term benefit of opioids in pain and function versus no opioids for

chronic pain with outcomes examined at least 1 year later (with most placebo-controlled

randomized trials < 6 weeks in duration)" and that other treatments were more or equally

beneficial and less harmful than long-temi opioid use.' The FDA, too, has recognized the

lack of evidence to support long-term opioid use. Despite this, Defendants falsely and

misleadingly touted the benefits of long-term opioid use and falsely and misleadingly

suggested that these benefits were supported by scientific evidence.




http://www.businessinsider.com/robert-califf-abuse-deterrent-drugs-have-a-big- flaw-
2016-3.
34 Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Evaluation and Research, U.S.
Food and Drug Admin., U.S. Dep't of Health and Human Servs., to Robert Barto, Vice
President, Reg. Affairs, Endo Phann. Inc. (May 10, 2013), at 5.

                                             55
6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 57 of 85




    150.   Some illustrative examples of the Pharmaceutical Defendants' false claims



           a. Upon information and belief, Actavis distributed an
              advertisement claiming that the use of Kadian to treat chronic
              pain would allow patients to return to work, relieve "stress on
              your body and your mental health," and help patients enjoy
              their lives.

           b. Endo distributed advertisements that claimed that the use of
              Opana ER for chronic pain would allow patients to perform
              demanding tasks like construction work or work as a chef and
              portrayed seemingly healthy, unimpaired subjects.

           c, Janssen sponsored and edited a patient education guide entitled
              Finding Relief: Pain Management for Older Adults (2009) —
              which states as "a fact" that "opioids may make it easier for
              people to live normally." The guide lists expected functional
              improvements from opioid use, including sleeping through the
              night, returning to work, recreation, sex, walking, and climbing
              stairs.

           d. Janssen promoted Ultracet for everyday chronic pain and
              distributed posters, for display in doctors' offices, of presumed
              patients in active professions; the caption read, "Pain doesn't
              fit into their schedules."

           e. Upon information and belief, Purdue ran a series of
              advertisements for OxyContin in 2012 in medical journals
              entitled "Pain vignettes," which were case studies featuring
              patients with pain conditions persisting over several
              months and recommending OxyContin for them. The ads
              implied that OxyContin improves the patients' function.

           f. Responsible Opioid Prescribing (2007), sponsored and
              distributed by Cephalon, Endo and Purdue, taught that relief of
              pain by opioids, by itself, improved patients' function.

           g.   Cephalon and Purdue sponsored APF's Treatment Options: A
                Guide for People Living with Pain (2007), which counseled
                patients that opioids "give [pain patients] a quality of life we



                                          56
6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 58 of 85




                deserve."35

           h. Endo's NIPC website "PainKnowledge" claimed in 2009,
              upon information and belief, that with opioids, "your level of
              function should improve; you may find you are now able to
              participate in activities of daily living, such as work and
              hobbies, that you were not able to enjoy when your pain was
              worse." Elsewhere, the website touted improved quality of life
              (as well as "improved function") as benefits of opioid
              therapy. The grant request that Endo approved for this project
              specifically indicated NIPC's intent to make misleading
              claims about function, and Endo closely tracked visits to the
              site.

                Endo was the sole sponsor, through NIPC, of a series of CMEs
                entitled "Persistent Pain in the Older Patient." Upon
                information and belief, a CME disseminated via webcast
                claimed that chronic opioid therapy has been "shown to reduce
                pain and improve depressive symptoms and cognitive
                functioning."

           j.   Janssen sponsored and funded a multimedia patient
                education campaign called "Let's Talk Pain." One feature of
                the campaign was to complain that patients were under-treated,
                In 2009, upon information and belief, a Janssen-sponsored
                website, part of the "Let's Talk Pain" campaign, featured an
                interview edited by Janssen claiming that opioids allowed a
                patient to "continue to function."

           k. Purdue sponsored the development and distribution of APF's
              A Policymaker's Guide to Understanding Pain & Its
              Management, which claimed that "[m]ultiple clinical studies"
              have shown that opioids are effective in improving "[d]aily
              function," "[p]sychological health," and "[o]verall health-
              related quality of life for chronic pain." The Policymaker's
              Guide was originally published in 2011.




   Am. Pain Found., Treatment Options: A Guide for People Living in Pain (2007)
[hereinafter APF, Treatment Options],
https://assets.documentcloud.orgiclocuments/277605/apf-treatmentoptions.pdf.


                                         57
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 59 of 85




              3. Purdue's, Cephalon's, Endo's, and Janssen's sales
                 representatives have conveyed, and continue to convey, the
                 message that opioids will improve patient function.

         151. As the FDA and other agencies have made clear for years, these claims have

no support in scientific literature.

         152. In 2010, the FDA warned Actavis, in response to its advertising of Kadian

described above, that "we are not aware of substantial evidence or substantial clinical

experience demonstrating that the magnitude of the effect of the drug [Kadian] has in

alleviating pain, taken together with any drug-related side effects patients may experience

. . . results in any overall positive impact on a patient's work, physical and mental

functioning, daily activities, or enjoyment of life."36 And in 2008, upon information and

belief, the FDA sent a warning letter to an opioid manufacturer, making it clear "that [the

claim that] patients who are treated with the drug experience an improvement in their

overall function, social function, and ability to perform daily activities . . . has not been

demonstrated by substantial evidence or substantial clinical experience."

         153. The Pharmaceutical Defendants also falsely and misleadingly emphasized or

exaggerated the risks of competing medications like NSAIDs (nonsteroidal anti-

inflammatory drugs), so that doctors and patients would look to opioids first for the

treatment of chronic pain. Once again, these misrepresentations by the Pharmaceutical

Defendants contravene pronouncements by and guidance from the FDA and CDC based

on the scientific evidence. Indeed, the FDA changed the labels for ER/LA opioids in 2013

36   Letter from Thomas Abrams to Doug Boothe, supra note 14.

                                             58
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 60 of 85




and IR opioids in 2016 to state that opioids should only be used as a last resort "in

patients for which alternative treatment options" like non-opioid drugs "are inadequate."

And the 2016 CDC Guideline states that NSAIDs, not opioids, should be the first-line

treatment for chronic pain, particularly arthritis and lower back pain.              The

Pharmaceutical Defendants have overstated the number of deaths from NSAIDS and

have prominently featured the risks of NSAIDS, while minimizing or failing to mention

the serious risks of opioids.

       154. For example, Purdue misleadingly promoted OxyContin as being unique

among opioids in providing 12 continuous hours of pain relief with one dose. In fact,

OxyContin does not last for 12 hours — a fact that Purdue has known at all times relevant

to this action. Upon information and belief, Purdue's own research shows that OxyContin

wears off in under six hours in one quarter of patients and in under 10 hours in more than

half. This is because OxyContin tablets release approximately 40% of their active

medicine immediately, after which release tapers. This triggers a powerful initial

response, but provides little or no pain relief at the end of the dosing period, when less

medicine is released. This phenomenon is known as "end of dose" failure, and the FDA

found in 2008 that a "substantial proportion" of chronic pain patients taking OxyContin

experience it. This not only renders Purdue's promise of 12 hours of relief false and

deceptive, it also makes OxyContin more dangerous because the declining pain relief

patients experience toward the end of each dosing period drives them to take more

OxyContin before the next dosing period begins, quickly increasing the amount of drug

they are taking and spurring growing dependence.


                                           59
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 61 of 85




      155.   Cephalon deceptively marketed its ()plaids Actiq and Fentora for chronic

pain even though the FDA has expressly limited their use to the treatment of cancer pain

in opioid tolerant individuals. Both Actiq and Fentora are extremely powerful fentanyl-

based IR opioids. Neither is approved for, or has been shown to be safe or effective for,

chronic pain. Indeed, the FDA expressly prohibited Cephalon from marketing Actiq for

anything but cancer pain, and refused to approve Fentora for the treatment of chronic:

pain because of the potential harm.

       156. Despite this, on information and belief, Cephalon conducted and continues

to conduct a well-funded campaign to promote Actiq and Fentora for chronic pain and

other non-cancer conditions for which it was not approved, appropriate, or safe.37 As part

of this campaign, Cephalon used CMEs, speaker programs, KOLs, journal supplements,

and detailing by its sales representatives to give doctors the false impression that Actiq

and Fentora are safe and effective for treating non-cancer pain.

       157. Cephalon's deceptive marketing gave doctors and patients the false

impression that Actiq and Fentora were not only safe and effective for treating chronic

pain, but were also approved by the FDA for such uses. For example:

             a Cephalon paid to have a CME it sponsored, Opioid-Based
               Management of Persistent and Breakthrough Pain, published in a
               supplement of Pain Medicine News in 2009. The CME
               instructed doctors that              broad classification of pain
               syndromes as   either cancer- or non-cancer- related has limited
               utility" and recommended Actiq and Fentora for patients with

37See Press Release, U.S. Dep't of Justice, Biopharmaceutical Company, Cephalon, to
Pay $425 million & Enter Plea To Resolve Allegations of Off--Label Marketing (Sept. 29,
2008), https://wsmjustice.goviarchive/opalpr/2008/September/08-civ-860.html.


                                            60
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 62 of 85




                chronic pain.

             h Upon information and belief, Cephalon's sales representatives
               set up hundreds of speaker programs for doctors, including
               many non- oncologists, which promoted Actiq and Fentora for
               the treatment of non-cancer pain.

             c. In December 2011, Cephalon widely disseminated a journal
                supplement entitled "Special Report: An Integrated Risk
                Evaluation and Mitigation Strategy for Fentanyl Buccal Tablet
                (FENTORA) and Oral Tra.nsmucosal Fentanyl Citrate
                (ACTIQ)" to Anesthesiology News, Clinical Oncology News,
                and Pain Medicine News — three publications that are sent to
                thousands of anesthesiologists and other medical professionals.
                The Special Report openly promotes Fentora for "multiple
                causes of pain" — and not just cancer pain.

      158. The Pharmaceutical Defendants, both individually and collectively, made,

promoted, and profited from their misrepresentations about the risks and benefits of

opioids for chronic pain even though they knew that their misrepresentations were false

and misleading. The history of opioids, as well as research and clinical experience over

the last 20 years, established that opioids were highly addictive and responsible for a long

list of very serious adverse outcomes. The Pharmaceutical Defendants had access to

scientific studies, detailed prescription data, and reports of adverse events, including

reports of addiction, hospitalization, and deaths — all of which made clear the harms from

long-term opioid use and that patients are suffering from addiction, overdoses, and death

in alarming numbers. More recently, the FDA and CDC have issued pronouncements

based on the medical evidence that conclusively expose the known falsity of the

Pharmaceutical Defendants' misrepresentations.




                                            61
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 63 of 85




      159. On information and belief, the Pharmaceutical Defendants coordinated their

messaging through national and regional sales and speaker trainings and coordinated

advertisements and marketing materials.

      160.    Moreover, at all times relevant to this Petition, the Pharmaceutical

Defendants took steps to avoid detection of and to fraudulently conceal their deceptive

marketing and unlawful, unfair, and fraudulent conduct. For example, the Pharmaceutical

Defendants disguised their own role in the deceptive marketing of chronic opioid therapy

by funding and working through third parties like Front Groups and KOLs. The

Pharmaceutical Defendants purposefully hid behind the assumed credibility of these

individuals and organizations and relied on them to vouch for the accuracy and integrity

of the Pharmaceutical Defendants' false and misleading statements about the risks and

benefits of long-term opioid use for chronic pain.

       161.   Finally, the Pharmaceutical Defendants manipulated their promotional

materials and the scientific literature to make it appear that these items were accurate,

truthful, and supported by objective evidence when they were not. The Pharmaceutical.

Defendants distorted the meaning or significance of studies they cited and offered them

as evidence for propositions the studies did not support. The lack of support for the

Pharmaceutical Defendants' deceptive messages was not apparent to medical

professionals who relied upon them in making treatment decisions, nor could Coal

County have detected it.

       162. The Pharmaceutical Defendants' efforts to artificially increase the number

of opioid prescriptions directly and predictably caused a corresponding increase in opioid


                                            62
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 64 of 85




abuse. In a 2016 report, the CDC explained that "[o]pioid pain reliever prescribing has

quadrupled since 1999 and has increased in parallel with [opioid] overdoses.           Many

abusers start with legitimate prescriptions. For these reasons, the CDC concluded that

efforts to rein in the prescribing of opioids for chronic pain are critical "[t]o reverse the

epidemic of opioid drug overdose deaths and prevent opioid- related morbidity,” 39

Accordingly, the Pharmaceutical Defendants' false and misleading statements directly

caused the current opioid epidemic.

       E.      Defendants' Unlawful Distribution Of Opioids

       163.   In addition to common law duties to exercise reasonable care under the

circumstances,4° the Distributor Defendants owe a duty under state law to monitor,

detect, investigate, refuse to fill, and report suspicious orders of prescription opioids

originating from Plaintiff's Community as well as those orders which the Distributor

Defendants knew or should have known were likely to be diverted into Plaintiff's

Community. See 63 O.S. Chapter 2 (Oklahoma Uniform Controlled Dangerous

Substances Act, hereinafter "Oklahoma CSA").

       164. The Oklahoma CSA creates a legal framework for the distribution and

dispensing of opioids in Oklahoma. It is a system of checks and balances throughout the


38 Rose A Rudd, et al., Increases in Drug and °plaid Overdose Deaths — United States,
2000-2014, Morbidity and Mortality Wkly Rep. (Jan. 1, 2016), available at
https://www.cdc.govimmwripreviewimmwrhtmlimm6450a3.htm
39 Id.
40 This includes a duty not to create a foreseeable risk of harm to others, but also a duty to
exercise reasonable care to prevent threatened harm after engaging in affirmative conduct
and either realizing or should realize that such conduct has created an unreasonable risk
of harm to another.

                                             63
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 65 of 85




entire supply chain of opioids and requires every person or entity that manufactures,

distributes, or dispenses opioids to obtain "registration" with the Director of the

Oklahoma State Bureau of Narcotics and Dangerous. Drugs Control. Registrants at every

level of the supply chain must fulfill their obligations under the Oklahoma CSA;

otherwise there is an overwhelming risk of harm to Coal County.

       165.   Pursuant to the Oklahoma CSA and the Oklahoma Administrative Code, all

opioid distributors are required to maintain effective controls against opioid diversion.

Defendant Distributors must create and use a system to identify and report downstream

suspicious orders of controlled substances to law enforcement. Suspicious orders can

include orders of unusual size, orders that deviate from usual ordering patterns, and/or

unusual frequency of orders. Thus, at a minimum to comply with these requirements,

Defendant Distributors must know their customers, report suspicious orders, conduct due

diligence, and terminate orders if there are indications of potential diversion.

       166.   Oklahoma law also creates a distribution monitoring system for controlled

substances and requires distributor and dispensers of controlled dangerous substances to

keep records and maintain inventories.

       167.   Similarly, the Oklahoma administrative code requires anyone who

distributes or dispenses prescription opioids to inform the Oklahoma State Bureau of

Narcotics and Dangerous Drugs Control of suspicious orders when discovered. The code

also requires reporting of theft or any significant loss of any controlled dangerous

substances upon discovery of such theft or loss.




                                             64
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 66 of 85




      168.    The foreseeable harm from a breach of these duties is the diversion of

prescription opioids for nonmedical purposes.

      169.    Each Distributor Defendant repeatedly and purposefully breached its duties

under common law and state law. Such breaches are direct and proximate causes of the

widespread diversion of prescription opioids for nonmedical purposes into Plaintiffs

Community.

      170.    The unlawful diversion of prescription opioids is a direct and proximate

cause of the opioid epidemic, prescription opioid abuse, addiction, morbidity and

mortality in. Coal County. This diversion and the epidemic are direct causes of harms for

which Plaintiff seeks to recover here.

      171.    The opioid epidemic in Coal County remains an immediate hazard to public

health and safety.

      172. The Distributor Defendants' intentionally continued their conduct, as

alleged herein, with knowledge that such conduct was creating the opioid nuisance and

causing the harms and damages alleged herein.

              1. The Distributor Defendants Negligently Failed to Control The
                 Flow Of Opioids To Coal County Through Illicit Channels

       173.   The DEA has provided guidance to distributors to combat opioid diversion.

On information and belief, since 2006 the DEA has conducted one-on-one briefings with

distributors regarding downstream customer sales, due diligence, and regulatory

responsibilities. The DEA also provides distributors with data on controlled substance

distribution patterns and trends, including data on the volume and frequency of orders and



                                           65
 6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 67 of 85




the percentage of controlled versus non-controlled purchases. On information and belief,

the DEA has also hosted conferences for opioid distributors and has participated in

numerous meetings and events with trade associations.

      174.    On September 27, 2006, and December 27, 2007, the DEA Office of

Diversion Control sent letters to all registered distributors providing guidance on

suspicious order monitoring and the responsibilities and obligations of registrants to

prevent diversion.

      175.    As part of the legal obligation to maintain effective controls against

diversion, the distributor is required to exercise due care in confirming the legitimacy of

each and every order prior to filling. Circumstances that could be indicative of diversion

include ordering excessive quantities of a limited variety bf controlled substances while

ordering few if any other drugs; ordering a disproportionate amount of controlled

substances versus non-controlled prescription drugs; ordering excessive quantities of a

limited variety of controlled substances in combination with lifestyle drugs; and ordering

the same controlled substance from multiple distributors.

       176.   Suspicious orders must be reported when discovered. Registrants must

perform an independent analysis of a suspicious order prior to the sale to determine if the

controlled substances would likely be diverted, and filing a suspicious order and then

completing the sale does not absolve the registrant from legal responsibility.

       177.   On information and belief, the Distributor Defendants' own industry group,

the Healthcare Distribution Management Association, published Industry Compliance

Guidelines titled "Reporting Suspicious Orders and Preventing Diversion of Controlled


                                             66
     6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 68 of 85




Substances" emphasizing the critical role of each member of the supply chain in

distributing controlled substances. These industry guidelines stated: "At the center of a

sophisticated supply chain, distributors are uniquely situated to perform due diligence in

order to help support the security of controlled substances they deliver to their customers."

         178. Opioid distributors have admitted to the magnitude of the problem and, at

least superficially, their legal responsibilities to prevent diversion. They have made

statements assuring the public they are supposedly undertaking a duty to curb the opioid

epidemic.

         179. These assurances, on their face, of identifying and eliminating criminal

activity and curbing the opioid epidemic create a duty for the Distributor Defendants to

take reasonable measures to do just that.

         180. Despite their duties to prevent diversion, the Distributor Defendants have

knowingly or negligently allowed diversion.' The DEA has repeatedly taken action to

attempt to force compliance, including 178 registrant actions between 2008 and 2012, 76

orders to show cause issued by the Office of Administrative Law Judges, and 41 actions




41 Scott Higham and Lenny Bernstein, The Drug Industry's Triumph Over the DEA,
Wash. Post, Oct. 15, 2017, available at
https://www.washingtonpost.comigraphics/2017/investigationsidea-drug-industry-
con2resOutm term=.75e86f3574d3; Lenny Bernstein, David S. Fallis, and Scott
Higham, How drugs intendedfor patients ended up in the hands of illegal users: 'No one
was doing their job,' Wash. Post, Oct. 22, 2016, available at
https://www.washingtonpost.corrilinvestigations/how-drugs-intended-for- patients-ended-
up-in-the-hands-of-illegal-users-no-one-was-doing-their- iob/2016/10/22/10e79396-
30a7-11e6-8f17-7b6c1998b7a0 storv.html?tid=graphics-
story&utm_term=.4f439ef106a8.

                                             67
     6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 69 of 85




involving immediate suspension orders.42 The Distributor Defendants' wrongful conduct

and inaction have resulted in numerous civil fines and other penalties, including:

             a. In a 2017 Administrative Memorandum of Agreement between
                McKesson and the DEA, McKesson admitted that it "did not
                identify or report to [the] DEA certain orders placed by certain
                pharmacies which should have been detected by McKesson as
                suspicious based on the guidance contained in the DEA Letters."
                McKesson was fined $150,000,000.43

             b. McKesson has a history of repeatedly failing to perform its
                duties. In May 2008, McKesson entered into a settlement with
                the DEA on claims that McKesson failed to maintain effective
                controls against diversion of controlled substances. McKesson
                allegedly failed to report suspicious orders from rogue Internet
                pharmacies around the Country, resulting in millions of doses of
                controlled substances being diverted. McKesson's system for
                detecting "suspicious orders" from pharmacies was so ineffective
                and dysfunctional that at one of its facilities in Colorado between
                2008 and 2013, it filled more than 1.6 million orders, for tens of
                millions of controlled substances, but it reported just 16 orders as
                suspicious, all from a single consumer.

             c. On November 28, 2007, the DEA issued an Order to Show Cause
                and. Immediate Suspension Order against a Cardinal Health
                facility in Auburn, Washington, for failure to maintain effective
                controls against diversion.

             d. On December 5, 2007, the DEA issued an Order to Show Cause
                and Immediate Suspension Order against a Cardinal Health
                facility in Lakeland, Florida, for failure to maintain effective
                controls against diversion.

             e. On December 7, 2007, the DEA issued an Order to Show Cause
                and Immediate Suspension Order against a Cardinal Health

42
   Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep't of Justice,
The Drug Enforcement Administration's Adjudication of Registrant Actions 6 (2014),
available at https://oig.justice.govireports/2014/e1403.pdf.
43 Administrative Memorandum of Agreement between the U.S. Dep't of Justice, the
Drug En?t Admin., and the McKesson Corp. (Jan. 17, 2017), available at
https://www.justice.gov/opalpress-release/file/928476/download

                                             68
     6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 70 of 85




                  facility in Swedesboro, New Jersey, for failure to maintain
                  effective controls against diversion.

             f. On January 30, 2008, the DEA issued an Order to Show Cause
                and Immediate Suspension Order against a Cardinal Health
                facility in Stafford, Texas, for failure to maintain effective
                controls against diversion.


             g.   In 2008, Cardinal paid a $34 million penalty to settle allegations
                  about opioid diversion taking place at seven of its warehouses in
                  the United States!'

             h. On February 2, 2012, the DEA issued another Order to Show
                Cause and Immediate Suspension Order against a Cardinal
                Health facility in Lakeland, Florida, for failure to maintain
                effective controls against diversion.

             i. In 2012, Cardinal reached an administrative settlement with the
                DEA relating to opioid diversion between 2009 and 2012 in
                multiple states.

                  In December 2016, the Department of Justice announced a multi-
                  million dollar settlement with Cardinal for violations of the
                  Controlled Substances Act.45

             k On infotniation and belief, in connection with the investigations
               of Cardinal, the DEA uncovered evidence that Cardinal's own
               investigator warned Cardinal against selling opioids to a
               particular pharmacy in Wisconsin that was suspected of opioid
               diversion. Cardinal did nothing to notify the DEA or cut off the
               supply of drugs to the suspect pharmacy. Cardinal did just the


44 Lenny Bernstein and Scott Higham, Cardinal Health fined $44 million for opioid
reporting violations, Wash. Post, Jan. 11, 2017, available at
https://www.washingtonpost.com/national/health-sciencelcardinal-health-fined-44-
million-for-opioid-reporting-violations/2017/01/11/44217c44-d82c-11e6-9a36-
1d296534b3le_storyltml?utm_term----.0c8e17245e66.
as Press Release, United States Dep't of Justice, Cardinal Health Agrees to $44 Million
Settlementfor Alleged Violations of Controlled Substances Act, Dec. 23, 2016, available
at https://www.justice.goviusao-md/pricardinal-health-agrees-44-million- settlement-
alleged-violations-controlled-substances-act.


                                              69
6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 71 of 85




             opposite, pumping up opioid shipments to the pharmacy to
             almost 2,000,000 doses of oxycodone in one year, while other
             comparable pharmacies were receiving approximately 69,000
             doses/year.

        1. In 2007, AmerisourceBergen lost its license to send controlled
           substances from a distribution center amid allegations that it was
           not controlling shipments of prescription opioids to Internet
           pharmacies.

        m. In 2012, AmerisourceBergen was implicated for failing to protect
           against diversion of controlled substances into non-medically
           necessary channels.

        n. In May of 2018, Morris was ordered to cease sales of opioids,
           alleging that the company failed to report unusually large
           narcotics shipments to drugstores. Morris had distributed
           excessive amounts of opioids to five of the top 10 pharmacies
           purchasing narcotics in Louisiana. In some cases, Morris allowed
           independent pharmacies to purchase six times the quantity of
           narcotics than they would normally order from the distributor.
           Despite receiving these excessively large orders, Morris never
           filed a suspicious activity report on any of the drugstores in
           question.

        a In 2016, drug wholesalers Anda Inc., The Harvard Drug Group,
          Associated Pharmacies, KeySource Medical Inc. and Quest
          Pharmaceuticals shipped an excessive number of prescription
          opioids such as oxycodone and hydrocodone tablets to small
          towns. In doing so, these drug wholesalers purposely and
          intentionally violated their legal duty to monitor their distribution
          of opioids, the result of which is the creation of a hazard to
          public health and safety.

             In 2013, PTC was informed of numerous opioid related
             infractions, which include but are not limited to, tnispackaging
             and mislabeling Morphine, but also failing to investigate the
             matter after it shipped the mislabeled drugs and had been made
             aware of its failure to properly package the Morphine.

        q.   In addition to these violations, PTC repackaged and distributed
             prescription opioid drugs such as Oxycodone without an
             approved application at their principal place of business in Tulsa,


                                         70
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 72 of 85




                 Oklahoma.

              r. In 2013, CVS agreed to pay $11 million to the United States to settle
                 civil penalty claims for record-keeping violations over a six-year
                 period in the United States District Court for the Western District of
                 Oklahoma. The violations included filling prescriptions for prescribers
                 whose registration numbers were not current or valid, entering and
                 maintaining CVS dispensing records in which non-prescribing
                 practitioners were substituted for registration numbers of prescribing
                 practitioners and creating, entering and maintaining invalid "dummy"
                 registration numbers of prescribing practitioners that were provided to
                 the Oklahoma prescription drug monitoring program.

              s. In 2013, Walgreens agreed to pay $80 million in civil penalties related
                 to allegations of record-keeping and dispensing violations. The
                 allegations accused Walgreens of endangering public safety in that it
                 allowed millions of controlled substances, including oxycodone, to
                 reach the black market. Walgreens was barred from shipping
                 oxycodone and other controlled drugs from its Jupiter, Florida
                 distribution center.

       181. Although law enforcement authorities have penalized distributors, these

penalties have not changed their conduct. Distributor Defendants' pay fines as a cost of

doing business in an industry that generates billions of dollars in revenue and profit.

       182.    The Distributor Defendants' failure to prevent the foreseeable injuries from

opioid diversion created an enormous black market for prescription opioids, which

extended to Coal County. Each Distributor Defendant knew or should have known that

the opioids reaching Coal County were not being consumed for medical purposes and

that the amount of opioids flowing to Coal County was far in excess of what could be

consumed for medically necessary purposes.

       183. The Distributor Defendants negligently or intentionally failed to adequately

control their supply lines to prevent diversion. A reasonably-prudent distributor of

Schedule II controlled substances would have anticipated the danger of opioid diversion


                                                71
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 73 of 85




and protected against it by, for example, taking greater care in hiring, training, and

supervising employees; providing greater oversight, security, and control of supply

channels; looking more closely at the pharmacists and doctors who were inappropriately

prescribing commonly-abused opioids; investigating demographic or epidemiological

facts concerning the increasing demand for narcotic painkillers in and around Plaintiff's

Community; providing information to pharmacies and retailers about opioid diversion;

and in general, simply following applicable statutes, regulations, professional standards,

and guidance from government agencies and using a little bit of common sense.

       184.   On information and belief, the Distributor Defendants made little to no

effort to visit the pharmacies servicing the areas around Plaintiff's Community to perform

due diligence inspections to ensure that the controlled substances the Distributor

Defendants had furnished were not being diverted to illegal uses.

       185. On information and belief, the compensation the Distributor Defendants

provided to certain of their employees was affected, in part, by the volume of their sales

of opioids to pharmacies and other facilities servicing the areas around Plaintiff's

Community, thus improperly creating incentives that contributed to and exacerbated

opioid diversion and the resulting epidemic of opioid abuse.
       186. It was reasonably foreseeable to the. Distributor Defendants that their

conduct in flooding the market in and around Plaintiff's Community with highly

addictive opioids would allow opioids to fall into the hands of children, addicts,

criminals, and other unintended users.




                                            72
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 74 of 85




      187.    It is reasonably foreseeable to the Distributor Defendants that, when

unintended users gain access to opioids, tragic preventable injuries will result, including

addiction, overdoses, and death. It is also reasonably foreseeable that many of these

injuries will be suffered by the residents of Coal County; and that the costs of these

injuries will be borne by Coal County.

       188.   The Distributor Defendants knew or should have known that the opioids

being diverted from their supply chains would contribute to the opioid epidemic faced by

Coal County, and would create access to opioids by unauthorized users, which, in turn,

perpetuates the cycle of addiction, demand, illegal transactions, economic ruin, and

human tragedy.

       189.   The Distributor Defendants were aware of widespread prescription opioid

abuse in and around Plaintiffs Community, but, on information and belief, they

nevertheless persisted in a pattern of distributing commonly abused and diverted opioids

in geographic areas in such quantities, and with such frequency that they knew or should

have known these commonly abused controlled substances were not being prescribed and

consumed for legitimate medical purposes.

       190.   The use of opioids by residents of Coal County who were addicted or who

did not have a medically necessary purpose could not occur without the knowing

cooperation and assistance of the Distributor Defendants. If the Distributor Defendants

adhered to effective controls to guard against diversion, the residents of Coal County and

Coal County would have avoided significant injury.




                                            73
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 75 of 85




      191.    The Distributor Defendants made substantial profits over the years based on

the diversion of opioids into Coal County. The Distributor Defendants knew that Coal

County would be unjustly forced to bear the costs of these injuries and damages.

      192. The Distributor Defendants' intentional distribution of excessive amounts

of prescription opioids within Coal County showed an intentional or reckless disregard

for the safety of Coal County and its residents. Their conduct poses a continuing threat to

the health, safety, and welfare of Coal County.

       193.   The Distributor Defendants' violations constitute prima facie evidence of

negligence.

              2. The Pharmaceutical Defendants Negligently Failed to Control
                 The Flow Of Opioids Within Coal County Through Illicit
                 Channels

       194. The same legal duties to prevent diversion, and to monitor, report, and

prevent suspicious orders of prescriptions opioids that were incumbent upon the

Distributor Defendants were also legally required of the Pharmaceutical Defendants

under state law.

       195.   Like the Distributor Defendants, the Pharmaceutical Defendants are

required to design and operate a system to detect suspicious orders, and to report such

orders to law enforcement. See 63 O.S. Chapter 2 (Oklahoma CSA). The Pharmaceutical

Defendants have not done so.

       196.   On information and belief, for over a decade the Pharmaceutical

Defendants have been able to track the distribution and prescribing of their opioids down

to the retail and prescriber level. Thus, the Pharmaceutical Defendants had actual


                                            74
     6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 76 of 85




knowledge of the prescribing practices of doctors. The Pharmaceutical Defendants did

not report those red flags, nor did they cease marketing to those doctors. Like the

Distributor Defendants, the Pharmaceutical Defendants breached their duties under

common law and state law.

         197.   The Pharmaceutical Defendants had access to and possession of the

information necessary to monitor, report, and prevent suspicious orders and to prevent

diversion. The Pharmaceutical Defendants engaged in the practice of paying

"chargebacks" to opioid distributors. A chargeback is a payment made by a manufacturer

to a distributor after the distributor sells the manufacturer's product at a price below a

specified rate. After a distributor sells a manufacturer's product to a pharmacy, for

example, the distributor requests a chargeback from the manufacturer and, in exchange

for the payment, the distributor identifies to the manufacturer the product, volume and the

pharmacy to which it sold the product. Thus, the Pharmaceutical Defendants knew the

volume, frequency, and pattern of opioid orders being placed and filled. The

Pharmaceutical Defendants built receipt of this information into the payment structure for

the opioids provided to the opioid distributors.

         198. The Depai talent of Justice recently fined Mallinckrodt $35 million for

failure to report suspicious orders of controlled substances, including opioids, and for

violating recordkeeping requirements.      46   Among the allegations resolved by the


46   See Press Release, U.S. Dep't of Justice, Mallinckrodt Agrees to Pay Record
$35 Million Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs
and for Recordkeeping Violations (July 11, 2017),
https://www.justice goviopa/pr/mallinckrodt-agrees-pay-record-35-million- settlement-

                                                75
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 77 of 85




settlement, the government alleged "Mallinckrodt failed to design and implement an

effective system to detect and report suspicious orders for controlled substances — orders

that are unusual in their frequency, size, or other patterns. . . [and] Mallinckrodt supplied

distributors, and the distributors then supplied various U.S. pharmacies and pain clinics,

an increasingly excessive quantity of oxycodone pills without notifying DEA of these

suspicious orders." 47 Mallinckrodt agreed that its "system to monitor and detect,

suspicious orders did not meet the standards outlined in letters from the DEA Deputy

Administrator, Office of Diversion Control, to registrants dated September 27, 2006 and

December 27, 2007."48

       199.   Purdue also unlawfully and unfairly failed to report or address illicit and

unlawful prescribing of its drugs, despite knowing about it for years. Through its

extensive network of sales representatives, Purdue had and continues to have knowledge

of the prescribing practices of thousands of doctors and could identify doctors who

displayed red flags for diversion such as those whose waiting rooms were overcrowded,

whose parking lots had numerous out-of-state vehicles, and whose patients seemed young

and healthy or homeless. Using this information, Purdue has maintained a database since

2002 of doctors suspected of inappropriately prescribing its drugs. Rather than report

these doctors to state medical boards or law enforcement authorities (as. Purdue is legally


failure-report-suspicious- orders.
47 Id.
48 2017 Mallinckrodt MOA at p. 2-3.

49 Scott Glover and Lisa Girion, OxyContin maker closely guards its list of suspect
doctors, L.A. Times, August 11, 2013, available at
http:Particles latimes.com/2013/aug/1 1ilocal/la-me-rx-purdue-20130811

                                             76
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 78 of 85




obligated to do) or cease marketing to them, Purdue used the list to demonstrate the high

rate of diversion of OxyContin — the same OxyContin that Purdue had promoted as less

addictive — in order to persuade the FDA to bar the manufacture and sale of generic

copies of the drug because the drug was too likely to be abused. In doing so, Purdue

protected its own profits at the expense of public health and safety.

       200.   Like Purdue, Endo has been cited for its failure to set up an effective

system for identifying and reporting suspicious prescribing. In its settlement agreement

with Endo, the NY AG found that Endo failed to require sales representatives to report

signs of abuse, diversion, and inappropriate prescribing; paid bonuses to sales

representatives for detailing prescribers who were subsequently arrested or convicted for

illegal prescribing; and failed to prevent sales representatives from visiting prescribers

whose suspicious conduct had caused them to be placed on a no-call list. The New York

Attorney General also found that, in certain cases where Endo's sales representatives

detailed prescribers who were convicted of illegal prescribing of opioids, those

representatives could have recognized potential signs of diversion and reported those

prescribers but failed to do so.

       201. On information and belief, the other Pharmaceutical Defendants have

engaged in similar conduct in violation of their responsibilities to prevent diversion.

       202.   The Pharmaceutical Defendants' actions and omissions in failing to

effectively prevent diversion and failing to monitor, report, and prevent suspicious orders

have enabled the unlawful diversion of opioids into Coal County.




                                             77
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 79 of 85




                                  V.      CAUSES OF ACTION

          A.     Public Nuisance, (Against all Defendants)

          203.   Plaintiff incorporates the allegations set forth above as if they were fully set forth

herein.

          204.   Defendants, individually and acting through their employees and agents, and in

concert with each other, have intentionally, recklessly, or negligently engaged in conduct or

omissions which endanger or injury the property, health, safety and/or comfort of a considerable

number of persons in Coal County by their production, promotion, and marketing of opioids for

use by residents of Coal County.

          205.   Defendants' misrepresentations and omissions regarding opioids, as set forth

above, have created an opioid addiction epidemic in Coal County that constitutes a public

nuisance. Defendants have created a condition that affects entire communities, neighborhoods, and

considerable numbers ofpersons at the same time.

          206.   Defendants misrepresentations and omissions regarding opioids constitute

unlawful acts and/or omissions of duties, which annoy, injure, or endanger the comfort,

repose, health, and/or safety of others, and offend decency to a considerable number of persons in

Coal County. It has even caused deaths, serious injuries, and a severe disruption of public

peace, order and safety.

          207.   Defendants have a duty to abate the nuisance caused by the prescription opioid

epidemic.

          208.   Defendants have failed to abate the nuisance they created.

          209.   Defendants' conduct directly and proximately caused injury to Plaintiff and its

residents.



                                                  78
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 80 of 85




          210.     As a direct result of Defendants' conduct, Coal County and its residents have

suffered actual injury and economic damages including, but not limited to, significant

expenses for police, emergency, health, prosecution, social services and other services, lost

tax revenue, as well as injury and death of residents of Coal County.

          211.     Defendants are liable to Coal County for the costs borne by it as a result of the

opioid epidemic and for the costs of abating the nuisance created by Defendants.

          B.       Fraud: Actual and Constructive (Against MI Defendants)

          212.     Plaintiff incorporates the allegations set forth above as if they were fully set forth

herein.

          213.     Defendants, individually and acting through their employees and agents, and in

concert with each other, made misrepresentations and concealed facts material to Plaintiff and its

residents to induce them to purchase, administer, and consume opioids as set forth in detail

above.

          214.     Defendants knew at the time that they made their misrepresentations that they

were false, made recklessly without knowledge of the truth, and/or had no reasonable ground for

believing such assertions. Namely, Defendants knowingly and/or recklessly:

                 a. downplayed the substantial risks of addiction and other side-effects of their

                   opioids, including affirmatively stating in sales calls and other marketing

                   outlets that their drugs were not as addictive as they truly are, stating that

                   classic signs of addiction were actually an indication of ti)seudoaddiction"

                   requiring more opioid treatment, and omitting the high risk of addiction

                   actually present;

               b. overstated the efficacy of their opioids, including making false statements


                                                    79
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 81 of 85




                regarding the effectiveness of the drugs for treating chronic non-cancer pain

                and their ability to improve function; and

            c. misrepresented the medical usefulness and necessity of their opioids,

                including affirmatively marketing their drugs for off label uses without

                solicitation and not in response to questions from healthcare providers.

       215.     Defendants intended that Plaintiff and its residents would rely on their

misrepresentations regarding the risks, efficacy, and medical necessity of their opioids, to

increase the number of opioid prescriptions and users within Coal County.

        216.    Plaintiff and its residents reasonably relied upon Defendants' misrepresentations,

and that Defendants would not conceal material facts.

        217.    Defendants are liable to Plaintiff for their actual fraud.

        218.    Defendants had a legal and/or equitable duty to disclose the dangerous and

addictive nature of opioids and prevent their diversion. Instead, Defendants mislead the medical

community and the residents of Coal County and flooded the market with their dangerous drugs.

Defendants had a duty to accurately disclose the dangers of opioids, and not mislead the public

in order to make profits.

        219.    Defendant's conduct constitutes constructive fraud for which Defendants are

liable to Plaintiff

        220.    As a result of Defendants' actual and constructive fraud, Coal County has

suffered actual damages, including but not limited to, significant costs related to healthcare,

undermining of the economic productivity of its residents, and the harming of the long-term

health and welfare of the people of Coal County.




                                                  80
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 82 of 85




          221.   Defendants' repeated and continuing conduct was willful, wanton, and malicious

and was directed at the public generally. As a result, Coal County seeks to recover punitive

damages against Defendants.

          C.     Negligence and Negligent Misrepresentation (Against All Defendants)

          222.   Plaintiff incorporates the allegations set forth above as if they were fully set forth

herein.

          223.   Defendants had a legal duty to act with the exercise of ordinary care or skill to

prevent injuryto another.

          224.   Defendants breached this duty through their deceptive marketing campaign,

distributions of opioids, and failure to divert opioids from illicit channels. Defendants knew of

the highly addictive nature and dangers of prescription opioids. Yet, Defendants' negligently

misrepresented and omitted the danger of opioids to consumers, including in Coal County, in a

coordinated effort to sell more opioids.

          225.   Defendants' repeated and continuing breach of their duty of care directly and

proximately caused damage to Coal County.

          D.     Civil Conspiracy (Against All Defendants)

          226.   Plaintiff incorporates the allegations set forth above as if they were fully set forth

herein.

          227.   Defendants engaged in a civil conspiracy in their unlawful marketing of opioids

and/or distribution of opioids into Coal County.

          228.   Defendants acted with a common understanding or design to commit unlawful

acts, as alleged herein.




                                                  81
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 83 of 85




          229.   Defendants' conspiracy, and Defendants' repeated and continuing actions and

omissions in furtherance thereof, caused the direct and foreseeable losses alleged herein.

          E.     Unjust Enrichment (Against All Defendants)

          230.   Plaintiff incorporates the allegations set forth above as if they were fully set forth

herein.

          231.   Defendants received a benefit in the form of billions of dollars in revenue from the

sale ofprescription opioids to treat chronic pain.

          232.   Defendants were aware they were receiving that benefit. Defendants' repeated and

continuing conduct was designed to bring about that benefit.

          233.   Defendants retained that benefit at the expense of Coal County, who has borne,

and who continues to bear, the economic and social costs of Defendants' scheme.

          234.   It is inequitable for the Defendants to retain that benefit without paying for it.

          235.   Coal County is entitled to recover from Defendants' prescription opioid profits

the amounts Coal County has spent and will have to spend in the future to address the effects of

Defendants' actions.

          F.     Punitive Damages

          236.   Plaintiff incorporates the allegations set forth above as if they were fully set forth

herein.

          251.   Defendants acted with malice, purposely, and intentionally.          At a minimum,

Defendants engaged in the conduct alleged herein with a conscious disregard for the rights and

safety of other persons, even though that conduct had a great probability of causing substantial

harm.




                                                     82
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 84 of 85




      252.    Plaintiff is entitled to punitive damages in addition to actual damages from

Defendants.

                                JURY TRIAL DEMAND

      237.    Plaintiff hereby requests a trial by jury.



                                          RELIEF

  WHEREFORE, Plaintiff respectfully prays that this Court grant the following relief:

       1.     Enter Judgment in favor of Plaintiff against each of Defendants awarding

Plaintiff its actual damages for the damages caused by the opioid epidemic, including but

not limited to: (1) costs for providing medical care, additional therapeutic and prescription

drug purchases, and other treatments for patients suffering from opioid-related addiction

or disease, including overdoses and deaths; (2) costs for providing treatment, counseling,

and rehabilitation services; (3) costs for providing treatment of infants born with opioid-

related medical conditions; (4) costs for providing care for children whose parents suffer

from opioid-related disability or incapacitation; (5) costs associated with law enforcement

and public safety relating to the opioid epidemic; and (6) costs associated with drug court

and other resources expended through the judicial system.

       2.     Order that Defendants compensate Plaintiff for past and future costs to abate

the ongoing public nuisance caused by the opioid epidemic;

       3.     Order Defendants to fund an "abatement fund" for the purposes of abating

the opioid nuisance;




                                              83
  6:19-cv-00405-JHP-KEW Document 2-2 Filed in ED/OK on 11/26/19 Page 85 of 85




      4.     Enter judgment against Defendants requiring Defendants to pay punitive

damages;

      5.     Enter judgment against Defendants awarding Plaintiff its reasonable

attorneys' fees, all costs and expenses, pre-judgment and post-judgment interest; and,

      6.     All other such and further relief as this Court may deem just and proper.

                                   R spectfully submitted,


                                       TTHEW J. SILL, OBA #21547
                                   HARRISON C. LUJAN, OBA #30154
                                   FULMER SILL LAW GROUP
                                   P.O. Box 2448
                                   1101 N. Broadway Ave., Suite 102
                                   Oklahoma City, OK 73103
                                   Phone/Fax: 405-510-0077
                                   msill@fulmersill.com
                                   hlujan@fulmersill.com

                                  -and-

                                   TONY G. PUCKETT, OBA #13336
                                   TODD A. COURT, OBA #19438
                                   MCAFEE & TAFT A PROFESSIONAL CORPORATION
                                   10th Floor, Two Leadership Square
                                   211 North Robinson
                                   Oklahoma City, OK 73102-7103
                                   405/235-9621; 405/235-0439 (FAX)
                                   tony.puckettaxncafeetaft.com
                                   todd.court@mcafeetaft.com

                                  Attorneysfor Plaintiff




                                            84
